


Exhibit 10.38

 

 

LOAN AGREEMENT

 

 

between

 

 

ESP SEVEN SUBSIDIARY LLC
as Borrower

 

 

and

 

 

GENERAL ELECTRIC CAPITAL CORPORATION
as Lender

 

 

October 16, 2007

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE 1 CERTAIN DEFINITIONS

 

1

Section 1.1

 

Certain Definitions

 

1

 

 

 

 

 

ARTICLE 2 LOAN TERMS

 

9

Section 2.1

 

The Loan

 

9

Section 2.2

 

Interest Rate; Late Charge

 

9

Section 2.3

 

Terms of Payment

 

11

Section 2.4

 

Security

 

13

Section 2.5

 

Origination Fee

 

13

Section 2.6

 

Unused Fee

 

13

Section 2.7

 

Debt Service Coverage

 

13

Section 2.8

 

Partial Release of Collateral

 

14

Section 2.9

 

Additional Projects

 

15

 

 

 

 

 

ARTICLE 3 INSURANCE, CONDEMNATION, AND IMPOUNDS

 

18

Section 3.1

 

Insurance

 

18

Section 3.2

 

Use and Application of Insurance Proceeds

 

20

Section 3.3

 

Condemnation Awards

 

21

Section 3.4

 

Impounds

 

21

 

 

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

 

22

Section 4.1

 

Organization and Power

 

22

Section 4.2

 

Validity of Loan Documents

 

22

Section 4.3

 

Liabilities; Litigation; Other Secured Transactions

 

23

Section 4.4

 

Taxes and Assessments

 

23

Section 4.5

 

Other Agreements; Defaults

 

23

Section 4.6

 

Compliance with Law

 

23

Section 4.7

 

Location of Borrower

 

24

Section 4.8

 

ERISA

 

24

Section 4.9

 

Margin Stock

 

24

Section 4.10

 

Tax Filings

 

24

Section 4.11

 

Solvency

 

24

Section 4.12

 

Full and Accurate Disclosure

 

25

 

 

 

 

 

ARTICLE 5 ENVIRONMENTAL MATTERS

 

26

Section 5.1

 

Representations and Warranties on Environmental Matters

 

26

Section 5.2

 

Covenants on Environmental Matters

 

26

Section 5.3

 

Allocation of Risks and Indemnity

 

27

Section 5.4

 

Lender’s Right to Protect Collateral

 

29

Section 5.5

 

No Waiver

 

29

 

 

 

 

 

ARTICLE 6 LEASING MATTERS

 

29

Section 6.1

 

Representations and Warranties on Leases

 

29

 

i

--------------------------------------------------------------------------------


 

Section 6.2

 

Standard Lease Form; Approval Rights

 

30

Section 6.3

 

Covenants

 

30

Section 6.4

 

Tenant Estoppels

 

31

Section 6.5

 

Project Information

 

31

 

 

 

 

 

ARTICLE 7 FINANCIAL REPORTING

 

31

Section 7.1

 

Financial Statements

 

31

Section 7.2

 

Accounting Principles

 

32

Section 7.3

 

Other Information

 

32

Section 7.4

 

Annual Budget

 

32

Section 7.5

 

Audits

 

32

 

 

 

 

 

ARTICLE 8 COVENANTS

 

33

Section 8.1

 

Due on Sale and Encumbrance; Transfers of Interests

 

33

Section 8.2

 

Taxes; Charges

 

34

Section 8.3

 

Control; Management

 

35

Section 8.4

 

Operation; Maintenance; Inspection

 

35

Section 8.5

 

Taxes on Security

 

35

Section 8.6

 

Legal Existence; Name, Etc.

 

36

Section 8.7

 

Affiliate Transactions

 

36

Section 8.8

 

Limitation on Other Debt

 

36

Section 8.9

 

Further Assurances

 

37

Section 8.10

 

Estoppel Certificates

 

37

Section 8.11

 

Notice of Certain Events

 

37

Section 8.12

 

Indemnification

 

37

Section 8.13

 

Application of Operating Revenues

 

38

Section 8.14

 

Representations and Warranties

 

38

Section 8.15

 

Immediate Repairs

 

38

Section 8.16

 

1206 Waltham, MA Lease

 

38

Section 8.17

 

Contribution Agreement

 

38

 

 

 

 

 

ARTICLE 9 ANTI-MONEY LAUNDERING AND INTERNATIONAL TRADE CONTROLS

 

39

Section 9.1

 

Compliance with International Trade Control Laws and OFAC Regulations

 

39

Section 9.2

 

Borrower’s Funds

 

39

 

 

 

 

 

ARTICLE 10 EVENTS OF DEFAULT

 

40

Section 10.1

 

Payments

 

40

Section 10.2

 

Insurance

 

40

Section 10.3

 

Transfer

 

40

Section 10.4

 

Covenants

 

40

Section 10.5

 

Representations and Warranties

 

41

Section 10.6

 

Other Encumbrances

 

41

Section 10.7

 

Involuntary Bankruptcy or Other Proceeding

 

41

Section 10.8

 

Voluntary Petitions, Etc.

 

41

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 11 REMEDIES

 

41

Section 11.1

 

Remedies - Insolvency Events

 

41

Section 11.2

 

Remedies - Other Events

 

42

Section 11.3

 

Lender’s Right to Perform the Obligations

 

42

 

 

 

 

 

ARTICLE 12 MISCELLANEOUS

 

43

Section 12.1

 

Notices

 

43

Section 12.2

 

Amendments and Waivers; References

 

44

Section 12 3

 

Limitation on Interest

 

44

Section 12.4

 

Invalid Provisions

 

44

Section 12.5

 

Reimbursement of Expenses

 

45

Section 12.6

 

Approvals; Third Parties; Conditions

 

45

Section 12.7

 

Lender Not in Control; No Partnership

 

45

Section 12.8

 

Time of the Essence

 

46

Section 12.9

 

Successors and Assigns

 

46

Section 12.10

 

Renewal, Extension or Rearrangement

 

46

Section 12.11

 

Sale of Loan, Participation

 

46

Section 12.12

 

Waivers

 

47

Section 12.13

 

Cumulative Rights

 

47

Section 12.14

 

Singular and Plural

 

47

Section 12.15

 

Phrases

 

47

Section 12.16

 

Exhibits and Schedules

 

47

Section 12.17

 

Titles of Articles, Sections and Subsections

 

47

Section 12.18

 

Promotional Material

 

47

Section 12.19

 

Survival

 

47

Section 12.20

 

WAIVER OF JURY TRIAL

 

48

Section 12.21

 

Punitive or Consequential Damages; Waiver

 

48

Section 12.22

 

Governing Law

 

48

Section 12.23

 

Entire Agreement

 

48

Section 12.24

 

Counterparts

 

49

Section 12.25

 

Agreements Regarding Borrower and Subsidiaries

 

49

 

 

 

 

 

ARTICLE 13 LIMITATIONS ON LIABILITY

 

50

Section 13.1

 

Limitation on Liability

 

50

Section 13.2

 

Limitation on Liability of Lender’s Officers, Employees, Etc.

 

52

 

LIST OF EXHIBITS AND SCHEDULES

 

 

 

 

 

EXHIBIT A

 

—

 

LEGAL DESCRIPTION OF PROJECT

SCHEDULE 1.1(A)

 

—

 

VALUATION AMOUNTS

SCHEDULE 1.1(B)

 

—

 

PROJECT INFORMATION

SCHEDULE 1.1(C)

 

—

 

LIST OF SITE ASSESSMENTS

SCHEDULE 2.1

 

—

 

ADVANCE CONDITIONS

SCHEDULE 4.1

 

—

 

ORGANIZATIONAL MATTERS

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(A)

 

—

 

BORROWER’S ORGANIZATIONAL STRUCTURE

SCHEDULE 4.6

 

—

 

ZONING REPORTS AND PROPERTY CONDITION REPORTS

SCHEDULE 8.15

 

—

 

IMMEDIATE REPAIRS

 

iv

--------------------------------------------------------------------------------


 

LIST OF DEFINED TERMS

 

Affiliate

 

1

Agreement

 

1

Anti-Money Laundering Laws

 

1

Assignment of Rents and Leases

 

1

Bank Secrecy Act

 

2

Bankruptcy Party

 

30

Borrower

 

1

Borrower Party

 

2

Budget

 

2

Business Day

 

2

Cash on Cash Return

 

2

Closing Date

 

2

Collateral

 

2

Contract Rate

 

2, 8

Debt

 

2

Debt Service

 

2

Debt Service Coverage

 

3

Default Rate

 

3

Environmental Laws

 

3

ERISA

 

16

Eurodollar Business Day

 

4

Event of Default

 

3

Financial Institution

 

3

Guarantors

 

3

Guaranty

 

3

Hazardous Materials

 

3

IEEPA

 

29

Interest Holder

 

3, 24

Joinder Party

 

3

Lender

 

1

Libor Rate

 

3

Lien

 

4

Loan

 

4

Loan Documents

 

4

Loan Year

 

4

Lockout Period

 

9

Maturity Date

 

4

Mortgage

 

4

Net Cash Flow

 

4

Note

 

5

OFAC

 

5

Operating Expenses

 

5

Operating Revenues

 

5

 

v

--------------------------------------------------------------------------------


 

Patriot Act

 

5

Person

 

5

Potential Default

 

5

Prepayment Premium Period

 

9

Project

 

5

Restoration Threshold

 

6

Single Purpose Entity

 

6

Site Assessment

 

6

Specially Designated National and Blocked Persons

 

6

Standard Adjustments

 

6

Transfer

 

6, 23

TWEA

 

29

U.S. Person

 

7

UCC

 

7

Underwritten NOI

 

7

Underwritten Operating Expenses

 

7

Underwritten Operating Revenues

 

7

 

vi

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

This Loan Agreement (this “Agreement”) is entered into as of October 16, 2007
between GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“Lender”),
and ESP SEVEN SUBSIDIARY LLC, a Delaware limited liability company (“Borrower”).

 

ARTICLE 1

 

CERTAIN DEFINITIONS

 

Section 1.1    Certain Definitions. As used herein, the following terms have the
meanings indicated:

 

“Additional Project” has the meaning assigned in Section 2.9.

 

“Affiliate” means, as to any Person, (a) any corporation in which such Person or
any partner, shareholder, director, officer, member, or manager of such Person,
at any level, directly or indirectly owns or controls more than ten percent
(10%) of the beneficial interest, (b) any partnership, joint venture or limited
liability company in which such Person or any partner, shareholder, director,
officer, member, or manager of such Person, at any level, is a partner, joint
venturer or member, (c) any trust in which such Person or any partner,
shareholder, director, officer, member or manager of such Person, at any level,
or any individual related by birth, adoption or marriage to such Person, is a
trustee or beneficiary, (d) any entity of any type which is directly or
indirectly owned or controlled by (or is under common control with) such Person
or any partner, shareholder, director, officer, member or manager of such
Person, at any level, (e) any partner, shareholder, director, officer, member,
manager or employee of such Person, or (f) any individual related by birth,
adoption or marriage to any partner, shareholder, director, officer, member,
manager, or employee of such Person. Each Borrower Party shall be deemed to be
an Affiliate of Borrower.

 

“Agreement” means this Loan Agreement.

 

“Anti-Money Laundering Laws” means those laws, regulations and sanctions, state
and federal, criminal and civil, that (a) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (b) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the interests
of the United States; (c) require identification and documentation of the
parties with whom a Financial Institution conducts business; or (d) are designed
to disrupt the flow of funds to terrorist organizations. Such laws, regulations
and sanctions shall be deemed to include the Patriot Act, the Bank Secrecy Act,
the Trading with the Enemy Act, 50 U.S.C. App. Section 1 et seq., the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701 et seq., and
the sanction regulations promulgated pursuant thereto by the OFAC, as well as
laws relating to prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.

 

1

--------------------------------------------------------------------------------


 

“Applicable Margin” means, for each calendar quarter, the applicable amount for
such quarter, as determined in accordance with Section 2.2(1).

 

“Assignment of Rents and Leases” means each Assignment of Rents and Leases,
executed by Borrower or a Subsidiary for the benefit of Lender, and pertaining
to leases of space in a Project.

 

“Average Daily Balance” means, for any calendar quarter, the mean average daily
closing balance of the Loan during such calendar quarter.

 

“Bank Secrecy Act” means the Bank Secrecy Act, 31 U.S.C. Sections 5311 et seq.

 

“Borrower Party” means any Joinder Party, each Subsidiary, Extra Space of
Pennsylvania LLC, a Utah limited liability company, Extra Space
Management, Inc., a Utah corporation, ESP 7, and Extra Space of Pennsylvania Two
LLC, a Utah limited liability company, and any general partner or managing
member in Borrower, at any level.

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
least of (a) the Maximum Commitment, (b) eighty-five percent (85%) of the sum of
the Valuation Amounts of all Projects then serving as Collateral and (c) the
principal amount that would result in a Debt Service Coverage of 1.15:1.00;
provided, however, the Valuation Amount and Underwritten NOI of the “1195
Lanham, MD” Project shall be excluded from Borrowing Base calculations until
such time as Lender has received evidence reasonably acceptable to Lender that
(i) the Mortgage covering such Project has been recorded in the appropriate real
property records and (ii) all state and county taxes for such Mortgage have been
paid in full; provided further, that if the preceding clauses (i) and (ii) have
not been satisfied on or before the date which is ninety (90) days after the
Closing Date, the Valuation Amount and Underwritten NOI of the “1195 Lanham, MD”
Project shall be permanently excluded from Borrowing Base calculations and the
Mortgage executed by Extra Space of Lanham LLC shall be retuned to Borrower.

 

“Business Day” means a day other than a Saturday, a Sunday, or a legal holiday
on which national banks located in the State of New York are not open for
general banking business.

 

“Closing Date” means the date of the “gap” closing (i.e., upon the Title
Company’s irrevocable written commitment to issue to Lender the Title Insurance
Policies and Lender’s acknowledgment of the satisfaction of the other conditions
set forth in Part A of Schedule 2.1).

 

“Collateral” means the Projects and all other “Mortgaged Property” described in
the Mortgages, and any other property that at any time secures the Loan or any
portion thereof.

 

“Contract Rate” has the meaning assigned in Article 2.

 

2

--------------------------------------------------------------------------------


 

“Contribution Agreement” means that certain Contribution and Indemnity Agreement
of even date herewith executed by Borrower and the Subsidiaries in favor of each
other.

 

“Debt” means, for any Person, without duplication: (a) all indebtedness of such
Person for borrowed money, for amounts drawn under a letter of credit, or for
the deferred purchase price of property for which such Person or any of its
assets is liable, (b) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person or any of its assets
would be liable or subject, if such amounts were advanced under the credit
facility, (c) all amounts required to be paid by such Person as a guaranteed
payment to partners or a preferred or special dividend, including any mandatory
redemption of shares or interests, but not including any REIT Distributions,
(d) all indebtedness guaranteed by such Person, directly or indirectly, (e) all
obligations under leases that constitute capital leases for which such Person or
any of its assets is liable or subject, and (f) all obligations of such Person
under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case whether such Person or any of its assets is liable or
subject, contingently or otherwise, as obligor, guarantor or otherwise, or in
respect of which obligations such Person otherwise assures a creditor against
loss.

 

“Debt Service” means the aggregate interest, fixed principal, and other payments
due under the Loan (and under any other permitted Debt relating to the Projects
expressly approved by Lender), but not including Excess, for the period of time
for which calculated (unless otherwise noted). The foregoing calculation shall
exclude payments applied to escrows or reserves required by Lender.

 

“Debt Service Coverage” means, as of any date, the ratio of annualized
Underwritten NOI for the immediately preceding twelve (12) calendar months to
annualized Debt Service.

 

“Default Rate” means the lesser of (a) the maximum per annum rate of interest
allowed by applicable law, and (b) the Contract Rate plus five percent (5%) per
annum.

 

“Environmental Laws” means any federal, state or local law (whether imposed by
statute, ordinance, rule, regulation, administrative or judicial order, or
common law), now or hereafter enacted, governing health, safety, industrial
hygiene, the environment or natural resources, or Hazardous Materials,
including, without limitation, such laws governing or regulating (a) the use,
generation, storage, removal, recovery, treatment, handling, transport,
disposal, control, release, discharge of, or exposure to, Hazardous Materials,
(b) the transfer of property upon a negative declaration or other approval of a
governmental authority of the environmental condition of such property, or
(c) requiring notification or disclosure of releases of Hazardous Materials or
other environmental conditions whether or not in connection with a transfer of
title to or interest in property.

 

“ESP 7” means Extra Space Properties Seven LP, a Utah limited partnership.

 

“Event of Default” has the meaning assigned in Article 10.

 

“Excess” has the meaning assigned in Section 2.7.

 

3

--------------------------------------------------------------------------------


 

“Financial Institution” means a United States Financial Institution as defined
in 31 U.S.C. Section 5312, as periodically amended.

 

Foster-Miller” means Foster-Miller, Inc., a Massachusetts limited liability
company.

 

“Foster-Miller Lease” means that certain Lease dated April 14, 1990 as amended,
by and between Extra Space of Waltham LLC, as successor in interest to J.
Gershon Bloch and Peter L. Godecke, as Trustees of Waltham Storage Depot Trust,
as landlord, and Foster-Miller, as tenant, covering a portion of the Project
known as “1206 Waltham, MA”.

 

“Guaranty” means that certain Guaranty of even date herewith executed by Extra
Space of Lanham LLC, a Maryland limited liability company, for the benefit of
Lender.

 

“Hazardous Materials” means (a) petroleum or chemical products, whether in
liquid, solid, or gaseous form, or any fraction or by-product thereof,
(b) asbestos or asbestos-containing materials, (c) polychlorinated biphenyls
(pcbs), (d) radon gas, (e) underground storage tanks, (f) any explosive or
radioactive substances, (g) lead or lead-based paint, or (h) any other
substance, material, waste or mixture which is or shall be listed, defined, or
otherwise determined by any governmental authority to be hazardous, toxic,
dangerous or otherwise regulated, controlled or giving rise to liability under
any Environmental Laws.

 

“Interest Holder” has the meaning assigned in Section 8.1.

 

“Joinder Party” means the Persons, if any, executing the Joinder hereto,
including Extra Space Storage LLC, a Delaware limited liability company, and ESP
7.

 

“Libor Rate” shall mean the British Bankers Association LIBOR Rate (rounded
upward to the nearest one sixteenth of one percent) listed on Reuters Screen
LIBOR01 Page for U.S. Dollar deposits with a designated maturity of one
(1) month determined as of 11:00 a.m. London Time on the second (2nd) full
Eurodollar Business Day next preceding the first day of each month with respect
to which interest is payable under the Loan (unless such date is not a Business
Day in which event the next succeeding Eurodollar Business Day which is also a
Business Day will be used). If Reuters (i) publishes more than one (1) such
Libor Rate, the average of such rates shall apply, or (ii) ceases to publish the
Libor Rate, then the Libor Rate shall be determined from such substitute
financial reporting service as Lender in its discretion shall determine. The
term “Eurodollar Business Day”, shall mean any day on which banks in the City of
London are generally open for interbank or foreign exchange transactions.

 

“Lien” means, as to any Project, any interest, or claim thereof, in the
Collateral securing an obligation owed to, or a claim by, any Person other than
the owner of the Collateral, whether such interest is based on common law,
statute or contract, including the lien or security interest arising from a deed
of trust, mortgage, assignment, encumbrance, pledge, security agreement,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting the Collateral.

 

4

--------------------------------------------------------------------------------


 

“Loan” means the revolving line of credit to be made by Lender to Borrower under
this Agreement and all other amounts secured by the Loan Documents.

 

“Loan Documents” means: (a) this Agreement, (b) the Note, (c) the Mortgages,
(d) the Assignments of Rents and Leases, (e) UCC financing statements, (f) the
Pledge Agreement, (g) the Guaranty, (h) such assignments of management
agreements, contracts and other rights as may be required by Lender, (i) any
letter of credit provided to Lender in connection with the Loan, (j) all other
documents evidencing, securing, governing or otherwise pertaining to the Loan,
and (k) all amendments, modifications, renewals, substitutions and replacements
of any of the foregoing.

 

“Loan Year” means the period between the Closing Date and October 31, 2008 for
the first Loan Year and the period between each succeeding November 1 and
October 31 until the Maturity Date.

 

“Lockout Period” has the meaning assigned in Section 2.3(4).

 

“LTV Ratio” shall mean, as of the date of determination, the ratio, expressed as
a percentage, of (a) the Maximum Commitment to (b) the aggregate value of the
Projects as of such date, as determined by Lender in accordance with its
then-current underwriting policies and procedures for properties similar to the
Projects.

 

“Maturity Rate” means the earlier of (a) October 31, 2010, as such date may
possibly be extended as provided in Section 2.3(3), or (b) any earlier date on
which the entire Loan is required to be paid in full, by acceleration or
otherwise, under this Agreement or any of the other Loan Documents.

 

“Maximum Commitment” means $100,000,000.00, subject to reduction as provided in
this Agreement.

 

“Mortgage” means each Mortgage, Security Agreement and Fixture Filing and each
Deed of Trust, Security Agreement and Fixture Filing, executed by Borrower or a
Subsidiary in favor of Lender, covering a Project.

 

“Net Cash Flow” means, for any period, the amount by which Operating Revenues
exceed the sum of (a) Operating Expenses, (b) Debt Service paid during such
period, (c) capital expenditures, tenant improvement costs and leasing
commissions, each approved by Lender and paid by Borrower during such period,
and (d) any actual payment into impounds, escrows, or reserves required by
Lender, except to the extent that any such payment is already included within
the definition of Operating Expenses. In addition, Net Cash Flow shall be
increased by any proceeds withdrawn from reserves and impounds funded out of
Operating Revenues to the extent such proceeds are not applied to Operating
Expenses.

 

“New Jersey Projects” means, collectively, the “1054 Metuchen, NJ” Project and
the “1331 Union, NJ Project”.

 

5

--------------------------------------------------------------------------------


 

“New Jersey Subsidiaries” means, collectively, Extra Space of Metuchen LLC, a
New Jersey limited liability company, and Extra Space of Union LLC, a New Jersey
limited liability company.

 

“Non-Borrower Subsidiaries” means, collectively, the Subsidiaries in which
Borrower does not have a direct or indirect ownership interest.

 

“Non-New Jersey Projects” means, collectively, the Projects other than the New
Jersey Projects.

 

“Non-New Jersey Subsidiaries” means, collectively, the Subsidiaries other than
the New Jersey Subsidiaries.

 

“Note” means the Promissory Note of even date, in the stated principal amount of
$100,000,000.00, executed by Borrower, and payable to the order of Lender in
evidence of the Loan.

 

“OFAC” means the Office of Foreign Assets Control, Department of the Treasury.

 

“Operating Expenses” means, for any period, all reasonable and necessary
expenses of operating the Projects in the ordinary course of business which are
paid in cash by Borrower or the Subsidiaries during such period and which are
directly associated with and fairly allocable to the Projects for the applicable
period, including ad valorem real estate taxes and assessments, insurance
premiums, regularly scheduled tax impounds paid to Lender, maintenance costs,
management fees and costs, wages, salaries, personnel expenses, accounting,
legal and other professional fees, fees and other expenses incurred by Lender
and reimbursed by Borrower under the Loan Documents and deposits to any capital
replacement, leasing or other reserves required by Lender. Operating Expenses
shall exclude Debt Service, capital expenditures, tenant improvement costs,
leasing commissions, any of the foregoing operating expenses which are paid from
deposits to cash reserves and such deposits were previously included as
Operating Expenses, any payment or expense for which Borrower was or is to be
reimbursed from proceeds of the Loan or insurance or by any third party, and any
non-cash charges such as depreciation and amortization. Any management fee or
other expense payable to Borrower or to an Affiliate of Borrower shall be
included as an Operating Expense only with Lender’s prior approval. Operating
Expenses shall not include federal, state or local income taxes.

 

“Operating Revenues” means, for any period, all cash receipts of the
Subsidiaries or Borrower during such period from operation of the Projects or
otherwise arising in respect of the Projects after the date hereof which are
properly allocable to the Projects for the applicable period, including receipts
from leases and parking agreements, concession fees and charges, other
miscellaneous operating revenues and proceeds from rental or business
interruption insurance, but excluding security deposits and earnest money
deposits until they are forfeited by the depositor, advance rentals until they
are earned, and proceeds from a sale or other disposition.

 

“Patriot Act” means the USA PATRIOT Act of 2001, Pub. L. No. 107-56.

 

6

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.

 

“Pledge Agreement” means each Pledge and Security Agreement executed by Borrower
or ESP 7 in favor of the Lender.

 

“Potential Default” means the occurrence of any event or condition which, with
the giving of notice, the passage of time, or both, would constitute an Event of
Default.

 

“Projects” means, collectively, (a) the properties described in Schedule
1.1(B) (as such schedule may from time to time be supplemented or updated in
accordance with the terms hereof) and each Additional Project added to the
Collateral in accordance with Section 2.9, and (b) as to each property described
in clause (a) above, all other “Mortgaged Property” described in the Mortgage
encumbering such property.

 

“REIT Distributions” means distributions made or reasonably required to be made
by Borrower so that it contributes its proportionate share of any distributions
made or scheduled to be made by any Joinder Party to its publicly traded parent
companies for the purpose of funding distributions to REIT shareholders and REIT
OP unit holders which are reasonably required to be made either (i) for the REIT
to maintain its tax status as a Real Estate Investment Trust, or (ii) to comply
with resolutions adopted by the Board of Directors of the publicly traded REIT.

 

“Restoration Threshold” means, as of any date, the lesser of (a) two and
one-half percent (2.5%) of the replacement value of the improvements at the
damaged Project as of such date, and (b) $500,000.

 

“Single Purpose Entity” shall mean a Person (other than an individual, a
government, or any agency or political subdivision thereof), which (a) exists
solely for the purpose of (i) as to each Subsidiary, owning its Project, and
(ii) as to Borrower, owning the Subsidiaries and its Projects, (b) conducts
business only in its own name, (c) does not engage in any business or have any
assets (i) as to each Subsidiary, unrelated to the Project owned thereby, and
(ii) as to Borrower, other than its ownership of the Subsidiaries and assets
related to its Projects, (d) does not have any indebtedness other than as
permitted by this Agreement, (e) has its own separate books, records, and
accounts (with no commingling of assets), (f) holds itself out as being a Person
separate and apart from any other Person, (g) observes corporate and partnership
formalities independent of any other entity, and (h) otherwise constitutes a
single purpose, bankruptcy remote entity as determined by Lender.

 

“Site Assessment” means an environmental engineering report for each Project
prepared by an engineer engaged by Lender at Borrower’s expense, and in a manner
satisfactory to Lender, based upon an investigation relating to and making
appropriate inquiries concerning the existence of Hazardous Materials on or
about such Project, and the past or present discharge, disposal, release or
escape of any such substances, all consistent with ASTM Standard E 1527-05 (or
any successor thereto published by ASTM) and other good customary and commercial

 

7

--------------------------------------------------------------------------------


 

practice; provided, however, the term Site Assessment shall include the reports
listed in Schedule 1.1(C). Borrower represents and warrants to Lender that true,
correct and complete copies of all items in Schedule 1.1 (C) were delivered to
Lender prior to the Closing Date.

 

“Specially Designated National and Blocked Persons” means those Persons that
have been designated by executive order or by the sanction regulations of OFAC
as Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC.

 

“Standard Adjustments” means the following assumptions to be made with respect
to each Project when calculating Underwritten NOI: (a) an occupancy rate equal
to the lesser of market occupancy or the Project’s actual occupancy rate (but in
no event more than a ninety percent (90%) occupancy rate); (b) capital reserves
of $0.15 per gross square foot; and (c) a management fee equal to the greater of
the Project’s actual management fee or six percent (6%) of Operating Revenues.
As used above, “market occupancy” means, as to each Project, the average
occupancy rate of self-storage projects that are similar in size and quality to
such Project and that are located in such Project’s geographic market or
sub-market area, all as determined by Lender.

 

“Subsidiary” means each of the entities identified as subsidiaries in Schedule
4.1.

 

“Title Insurance Policies” means, collectively, the ALTA (or equivalent)
mortgagee policies of title insurance in the maximum amount of the Loan, with
reinsurance and endorsements as Lender may require, containing no exceptions to
title (printed or otherwise) which are unacceptable to Lender, and insuring that
each Mortgage is a first-priority Lien on the Project encumbered thereby and
related collateral.

 

“Transfer” has the meaning assigned in Section 8.1.

 

“UCC” means, as to each Project, the Uniform Commercial Code as enacted and in
effect in the state where such Project is located (and as it may from time to
time be amended), and, as to the Pledge Agreement, the Uniform Commercial Code
as enacted and in effect in the State of Utah (and as it may from time to time
be amended); provided that, to the extent that the UCC is used to define any
term in this Agreement or in any other Loan Document and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
however, that if, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of, or remedies with respect to, Lender’s
Liens on any Collateral is governed by the Uniform Commercial Code as enacted
and in effect in a jurisdiction other than the state where a Project is located,
the term “UCC” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for the purposes of the provisions thereof
relating to such attachment, perfection, priority or remedies and for purposes
of definitions related to such provisions.

 

“Underwritten NOI” means the amount by which Underwritten Operating Revenues on
an aggregate basis for all Projects exceed Underwritten Operating Expenses on an
aggregate basis for all Projects for the 12-month period immediately preceding
the date of calculation.

 

8

--------------------------------------------------------------------------------


 

“Underwritten Operating Expenses” means Operating Expenses as determined and
adjusted by Lender to reflect the Standard Adjustments and otherwise in
accordance with its then current audit policies and procedures for properties
similar to the Project.

 

“Underwritten Operating Revenues” means Operating Revenues as determined and
adjusted by Lender to reflect the Standard Adjustments and otherwise in
accordance with its then current audit policies and procedures for properties
similar to the Project.

 

“U.S. Person” means any United States citizen, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories.

 

“Valuation Amount” means, with respect to each Project, the amount set forth
opposite the reference to such Project in Schedule 1.1 (A) under the caption
“Valuation Amount”, as such Valuation Amount for the “1206 Waltham, MA” Project
may be decreased pursuant to the terms of Section 8.16.

 

ARTICLE 2

 

LOAN TERMS

 

Section 2.1           The Loan. The Loan in the maximum amount outstanding at
any time of up to ONE HUNDRED MILLION AND NO/100 DOLLARS ($100,000,000.00) shall
be funded in one or more advances and repaid in accordance with this Agreement.
Subject to the foregoing limitation and the other terms and conditions of this
Agreement, Borrower may borrow, repay without penalty or premium, and reborrow
hereunder. All Loan advances shall be made upon Borrower’s satisfaction of the
conditions for advances described in Schedule 2.1.

 

Section 2.2           Interest Rate; Late Charge.

 

(1)       The outstanding principal balance of the Loan (including any amounts
added to principal under the Loan Documents) shall bear interest at a variable
rate of interest, adjusted monthly, equal to the Libor Rate plus the Applicable
Margin (the “Contract Rate”).

 

From the Closing Date through the end of the calendar quarter in which the first
advance is made, the Applicable Margin is 1.0%.

 

The Applicable Margin shall be adjusted by reference to the following grid:

 

Test No.:

 

If Debt Service Coverage is:

1.

 

³ 2.00:1.00 assuming an Applicable Margin of 1.00, the Applicable Margin shall
be 1.00%.

2.

 

³ 1.75:1.00 assuming an Applicable Margin of 1.25, but Test No. 1 above is not
met, the Applicable Margin shall be 1.25%.

 

9

--------------------------------------------------------------------------------


 

Test No.:

 

If Debt Service Coverage is:

3.

 

³ 1.50:1.00 assuming an Applicable Margin of 1.65, but neither Test No. 1 nor
Test No. 2 above is met, the Applicable Margin shall be 1.65%.

4.

 

If none of Test No. 1, Test No. 2 or Test No. 3 is met, the Applicable Margin
shall be 2.05%.

 

(2)       Lender shall test the Debt Service Coverage at the end of the calendar
quarter in which the first advance is made, and at the end of each calendar
quarter thereafter, based on (i) an assumed Loan balance equal to the Average
Daily Balance for such quarter and (ii) the then-current Libor Rate. If, based
on such test, Lender determines that a different Applicable Margin applies to
the Loan, Lender shall notify Borrower of the new Applicable Margin (and, upon
Borrower’s request, provide supporting calculations of Debt Service Coverage,
Underwritten NOI and Standard Adjustments to Borrower, which shall be provided
to Borrower substantially in the form of Schedule 2.2(2) attached hereto), which
shall apply to the outstanding balance of the Loan effective as of the first day
of the next calendar quarter until again changed in accordance with the results
of a subsequent Debt Service Coverage test.

 

(3)       If, as a result of any restatement of or other adjustment to the
financial statements of Borrower or for any other reason, the Lender determines
that (a) the Debt Service Coverage as calculated based on financial information
provided by Borrower as of any applicable date was inaccurate and (b) a proper
calculation of the Debt Service Coverage would have resulted in different
pricing for any period, then (i) if the proper calculation of the Debt Service
Coverage would have resulted in a higher Contract Rate for such period, Borrower
shall automatically and retroactively be obligated to pay to the Lender,
promptly on demand by the Lender, an amount equal to the excess of the amount of
interest that should have been paid for such period over the amount of interest
actually paid for such period; and (ii) if the proper calculation of the Debt
Service Coverage would have resulted in a lower Contract Rate for such period,
Lender shall have no obligation to repay any interest to Borrower; provided that
if, as a result of any restatement or other event a proper calculation of the
Debt Service Coverage would have resulted in a higher Contract Rate for one or
more periods and a lower Contract Rate for one or more other periods (due to the
shifting of income or expenses from one period to another period or any similar
reason), then the amount payable by Borrower pursuant to clause (i) above shall
be based upon the excess, if any, of the amount of interest and fees that should
have been paid for all applicable periods over the amount of interest and fees
paid for all such periods.

 

(4)       Interest owing for each month shall be computed on the basis of a
fraction, the denominator of which is three hundred sixty (360) and the
numerator of which is the actual number of days elapsed from the first day of
such month (or, for the initial advance, from the date of such advance).
Principal and other amortization payments shall be applied to the Loan balance
as and when actually received.

 

(5)       If Borrower fails to pay any installment of interest within five
(5) days after the date on which the same is due, Borrower shall pay to Lender a
late charge

 

10

--------------------------------------------------------------------------------


 

on such past-due amount, as liquidated damages and not as a penalty, equal to
five percent (5%) of such amount, but not in excess of the maximum amount of
interest allowed by applicable law. The foregoing late charge is intended to
compensate Lender for the expenses incident to handling any such delinquent
payment and for the losses incurred by Lender as a result of such delinquent
payment. Borrower agrees that, considering all of the circumstances existing on
the date this Agreement is executed, the late charge represents a reasonable
estimate of the costs and losses Lender will incur by reason of late payment.
Borrower and Lender further agree that proof of actual losses would be costly,
inconvenient, impracticable and extremely difficult to fix. Acceptance of the
late charge shall not constitute a waiver of the default arising from the
overdue installment, and shall not prevent Lender from exercising any other
rights or remedies available to Lender. While any Event of Default exists, the
Loan shall bear interest at the Default Rate.

 

Section 2.3    Terms of Payment. The Loan shall be payable as follows:

 

(1)       Interest. Commencing on December 1, 2007, Borrower shall pay interest
in arrears on the first day of each month until all amounts due under the Loan
Documents are paid in full.

 

(2)       Principal Amortization/Mandatory Prepayments.  The Loan shall be an
interest-only loan and Borrower shall not be required to make any regularly
scheduled principal amortization payments; provided, however, if on any day the
outstanding principal amount of the Loan exceeds the lesser of (i) eighty-five
percent (85%) of the sum of the Valuation Amounts or (ii) the Maximum
Commitment, Borrower shall pay such excess to Lender, in immediately available
funds, within thirty (30) days of demand by Lender (or on such earlier date as
is required by any other applicable provision of this Agreement).

 

(3)       Maturity.  On the Maturity Date, Borrower shall pay to Lender all
outstanding principal, accrued and unpaid interest, and any other amounts due
under the Loan Documents. Subject to the provisions of this Section 2.3(3),
Borrower, at its option, may extend the term of the Loan for two (2) additional
12-month periods. Borrower’s right to extend the term of the Loan is subject to
the satisfaction of each of the following conditions as to each extension:

 

(a)        Borrower shall deliver to Lender a written request to extend the term
of the Loan (the “Extension Request”) at least ninety (90) days before the then
existing Maturity Date.

 

(b)       No Event of Default or Potential Default has occurred and is
continuing on the date on which Borrower delivers the Extension Request to
Lender, or on the date the extension period commences.

 

(c)        Borrower shall have paid to Lender, in immediately available funds,
an extension fee equal to one quarter percent (0.25%) of the Maximum Commitment.

 

11

--------------------------------------------------------------------------------

 

(d)       During the extended term of the Loan, all terms and conditions of the
Loan Documents (other than the original Maturity Date) shall continue to apply
except that Borrower shall have no further right to extend the term of the Loan
after the second extension.

 

(e)        The Debt Service Coverage (based an Applicable Margin of 2.05% and
assuming the outstanding Loan balance equals the Maximum Commitment) equals or
exceeds 1.15 to 1 and the LTV Ratio does not exceed eighty-five percent (85%).

 

(f)        If required by Lender, Borrower shall cause to be delivered to Lender
at Borrower’s expense an updated Site Assessment for each Property reasonably
satisfactory to Lender, which shall show no adverse matters or items.

 

(g)       If required by Lender, Borrower shall cause to be delivered to Lender
at Borrower’s expense an updated engineering and an updated seismic report for
each Property, each report reasonably satisfactory to Lender, which shall show
no adverse matters or items.

 

(h)       Borrower shall execute and deliver such other instruments,
certificates, opinions of counsel and documentation as Lender shall reasonably
request in order to preserve, confirm or secure the Liens and security granted
to Lender by the Loan Documents, including any amendments, modifications or
supplements to any of the Loan Documents, endorsements to the Title Insurance
Policies and, if required by Lender, estoppels and other certificates.

 

(i)         Borrower shall pay all costs and expenses incurred by Lender in
connection with such extension of the Loan, including Lender’s attorneys’ fees
and disbursements.

 

(4)       Lockout/Prepayment. The Loan may not be canceled or otherwise
terminated by Borrower through April 30, 2009 (the “Lockout Period”).
Thereafter, upon not less than thirty (30) days’ prior written notice to Lender,
Borrower may, upon repayment of the Loan and satisfaction of any other
obligations owing under the Loan Documents in full (including without limitation
the payment of the Unused Fee prorated from the first day of the then current
calendar quarter through the end of the Lockout Period), Borrower may cancel the
Loan, from and after which Borrower shall have no further right to request or
receive Loan advances and Lender shall have no further obligations under the
Loan Documents. If the Loan is accelerated during the Lockout Period for any
reason other than casualty or condemnation, Borrower shall pay, in addition to
all other amounts outstanding under the Loan Documents (including without
limitation the payment of the Unused Fee prorated from the first day of the then
current calendar quarter through the date of cancellation), a prepayment premium
equal to $250,000.00.

 

(5)       Application of Payments. All payments received by Lender under the
Loan Documents shall be applied to the following, in such order as Lender may

 

12

--------------------------------------------------------------------------------


 

elect in its sole discretion: (a) to any fees and expenses due to Lender under
the Loan Documents; (b) to any Default Rate interest or late charges; (c) to
accrued and unpaid interest; (d) to amounts owed under any reserves or escrows
required by Lender; and (e) to the principal sum and other amounts due under the
Loan Documents. Prepayments of principal shall be applied against amounts owing
in inverse order of maturity.

 

Section 2.4    Security. The Loan shall be secured by the Mortgages creating a
first lien on the Projects, the Assignments of Rents and Leases and the other
Loan Documents.

 

Section 2.5    Origination Fee. As partial consideration for Lender’s agreement
to make the Loan, Borrower shall pay to Lender a loan origination fee of
$500,000.00 (the “Origination Fee”). The Origination Fee shall be payable in
full on or before the Closing Date.

 

Section 2.6    Unused Fee. In addition to the payment of the Origination Fee
provided for in Section 2.5 above, Borrower shall pay to Lender (commencing on
January 1, 2008 and by the first day of each April, July, October and
January thereafter), an unused fee (the “Unused Fee”) on the average daily
amount of the Maximum Commitment which was unused during the immediately
preceding calendar quarter calculated on the basis of actual days elapsed in a
year consisting of 360 days, at the rate of one eighth percent (0.125%) per
annum, calculated through the last calendar day of each such calendar quarter,
and payable in arrears. For purposes of this Section 2.6: (a) the average daily
amount of the Maximum Commitment which was unused shall equal: (i) the average
daily Maximum Commitment during a calendar quarter; less (ii) the average daily
utilization of the Maximum Commitment during such calendar quarter; (b) the
average daily Maximum Commitment during a calendar quarter shall equal the
quotient of: (i) the aggregate of the Maximum Commitment on each day during such
calendar quarter; divided by (ii) the number of days in such calendar quarter;
and (c) the average daily utilization of the Maximum Commitment during a
calendar quarter shall equal the mean average daily closing balance of the Loan
during such calendar quarter; provide, however, that the Unused Fee due
January 1, 2008 shall be calculated for the period commencing on the Closing
Date and ending on December 31, 2007.

 

Section 2.7    Debt Service Coverage. At the end of each Loan Year, Lender shall
test the Debt Service Coverage based on an Applicable Margin of 2.05% and
assuming the outstanding Loan balance equals the Maximum Commitment. If, as of
any such determination date, the Debt Service Coverage is less than 1.15:1,
(i) Lender shall have the right, in its sole and absolute discretion, to
permanently reduce the Maximum Commitment to an amount which would increase the
Debt Service Coverage to 1.15:1, and (ii) Borrower shall, within thirty (30)
days after Lender’s demand, which demand shall be accompanied by Lender’s
supporting calculations, pay to Lender, in immediately available funds, the
amount, if any, by which the outstanding principal amount of the Loan exceeds
the Borrowing Base (the “Excess”) due to the reduction in the Maximum Commitment
in accordance with clause (i). Any reduction in the Maximum Commitment pursuant
to this Section 2.7 shall be effective as of the date of Lender’s notice of such
reduction to Borrower, and shall remain effective for the balance of the Loan
term unless superseded by a subsequent reduction notice by Lender in accordance
with this Section 2.7.

 

13

--------------------------------------------------------------------------------


 

Section 2.8    Partial Release of Collateral. Except as expressly set forth
below in this Section, Lender shall have no obligation to release any of the
Collateral until all of Borrower’s indebtedness and obligations under the Loan
Documents have been paid and performed in full, and all obligations of Lender
under this Agreement and the other Loan Documents have terminated. Borrower
shall be entitled to obtain releases of Projects from the Lien of the Loan
Documents, provided that all of the following conditions are satisfied as to
each proposed release of a Project (the “Release Project”):

 

(1)       Borrower has provided Lender with at least thirty (30) (or five
(5) days for the release of the “ 1195 Lanham, MD” Project completed within
ninety (90) days after the Closing Date) but not more than ninety (90) days
prior written notice (the “Partial Release Notice”) of the proposed release
together with copies of any documents which Borrower requests that Lender
execute in connection with such proposed release.

 

(2)       Except for the release of the “1195 Lanham, MD” Project completed
within ninety (90) days after the Closing Date, for any proposed release
occurring during the Lockout Period, the proposed release shall be requested in
connection with a bona fide sale of the Release Project to a third party
purchaser (not an Affiliate of Borrower or any Borrower Party). During the
Lockout Period, no partial release shall be permitted if requested in connection
with a refinance or other recapitalization of a Project or any other transaction
other than a bona fide sale to a third party purchaser except for the release of
the “1195 Lanham, MD” Project completed within ninety (90) days after the
Closing Date.

 

(3)       For any proposed release occurring after the Lockout Period,
concurrently with the requested release, fee title to the Release Project, or
the ownership interests in the current owners thereof, shall be transferred to a
Person other than Borrower, any Subsidiary or any entity in which Borrower or
any Subsidiary holds a direct or indirect ownership interest.

 

(4)       No Event of Default or Potential Default has occurred and is
continuing on the date on which Borrower delivers the Partial Release Notice to
Lender, or on the date of the requested release.

 

(5) If, after giving effect to the requested release (and the resulting decrease
in the Borrowing Base), the outstanding balance of the Loan exceeds the
Borrowing Base, Borrower shall have paid to Lender the Excess.

 

(6)       The remaining Projects shall be acceptable to Lender in its sole and
absolute discretion. Without limiting the foregoing, the Valuation Amount for
any remaining Project shall not exceed twenty-five percent (25%) of the sum of
the Valuation Amounts for all remaining Projects, and the Valuation Amounts for
all remaining Projects located in the same “Metropolitan Statistical Area” (as
defined by the United States Office of Management and Budget) shall not exceed
thirty-five percent (35%) of the sum of the Valuation Amounts for all remaining
Projects.

 

14

--------------------------------------------------------------------------------


 

(7)       Lender shall have prepared, and Borrower shall have acknowledged,
revised Schedules 1.1(A), l.(B) and 4.1, in each case revised to exclude the
Release Project and, if applicable, its Subsidiary owner. As of the date of the
release of Release Project from the Lien of the Loan Documents, such revised
schedules shall be deemed to supersede and replace the prior versions thereof.

 

(8)       Borrower shall have executed and delivered to Lender such other
instruments, certificates and documentation as Lender shall reasonably request
in order to preserve, confirm or secure the validity and priority of the
remaining Liens and security granted to Lender under the Loan Documents,
including any amendments, modifications or supplements to any of the Loan
Documents and endorsements to the Title Insurance Policies insuring the Liens of
the Mortgages encumbering the remaining Projects.

 

(9)       Borrower shall have delivered to Lender a copy of any purchase and
sale agreement and all other related documentation with respect to the sale of
the Release Project.

 

(10)     Borrower shall have paid all costs and expenses incurred by Lender in
connection with the proposed release, including attorneys’ fees and costs and
all title insurance premiums for title endorsements required by Lender in
connection with the proposed release.

 

Section 2.9    Additional Projects. During the term of the Loan, Borrower shall
have the option of adding additional self-storage projects (each an “Additional
Project”) to the Collateral, upon the satisfaction of all of the following
conditions precedent with respect to each such Additional Project (and delivery
below shall be subject to Lender’s receipt, review, approval and/or
confirmation, at Borrower’s cost and expense, each in form and substance
satisfactory to Lender):

 

(1)       Borrower has provided Lender with at least thirty (30) but not more
than ninety (90) days prior written notice (the “Additional Project Notice”) of
the proposed addition of the Additional Project to the Collateral.

 

(2)       No Event of Default or Potential Default has occurred and is
continuing on the date on which Borrower delivers the Additional Project Notice
to Lender, or on the date of the requested addition.

 

(3)       The Additional Project shall be acquired by Borrower.

 

(4)       The Additional Project shall be acceptable to Lender in its sole and
absolute discretion.

 

(5)       Concurrently with the addition of the Additional Project, Borrower
shall pay to Lender a fee (the “Additional Project Fee”) equal to one quarter
percent (0.25%) of eighty-five percent (85%) of the Valuation Amount determined
by Lender for such Additional Project; provided, however, the Additional Project
Fee shall be waived for each of the first two (2) Additional Projects added to
the Collateral in any Loan Year.

 

15

--------------------------------------------------------------------------------


 

(6)       Lender shall have received a Mortgage (the “Additional Mortgage”)
covering the Additional Project and all personal property related thereto (and
such Additional Mortgage shall have been properly recorded in the official
records of the county or counties in which the Additional Project is located).

 

(7)       Lender shall have received an Assignment of Rents and Leases (the
“Additional Assignment of Rents and Leases”) covering the Additional Project and
all leases related thereto (and such Additional Assignment of Rents and Leases
shall have been properly recorded in the official records of the county or
counties in which the Additional Project is located).

 

(8)       Lender shall have prepared, and Borrower shall have acknowledged,
revised Schedules 1.1(A) (which shall reflect Lender’s determination of the
Valuation Amount for the Additional Project) and l.1(B), revised to include the
applicable information for the Additional Project. As of the date of the
recordation of the Mortgage encumbering the Additional Project, such revised
schedules shall be deemed to supersede and replace the prior versions thereof.

 

(9)       Lender shall have received an ALTA (or equivalent) mortgagee policy of
title insurance, with reinsurance and endorsements as Lender may reasonably
require, containing no exceptions to title (printed or otherwise) which are
unacceptable to Lender, and insuring that the Additional Mortgage is a
first-priority Lien on the Additional Project and related collateral. Borrower
shall also obtain, at its sole cost and expense, any endorsements, continuations
or modifications to any existing title policies as Lender may reasonably
request, including without limitation aggregation or tie-in endorsements, but
not including any overall increase in the insured amount above the Maximum
Commitment Amount.

 

(10)     Lender shall have received legal opinions issued by counsel for the
entity acquiring the Additional Project (and, where required by Lender, by
Lender’s local counsel), opining as to the due organization, valid existence and
good standing of such Person, and the due authorization, execution, delivery,
enforceability and validity of the Additional Mortgage and the Additional
Assignment of Rents and Leases with respect to, such Person; that the Loan, as
reflected in the Loan Documents, is not usurious; to the extent that Lender is
not otherwise satisfied, that the Additional Project and its use is in full
compliance with all legal requirements; and as to such other matters as Lender
and Lender’s counsel reasonably may specify.

 

(11)     Lender shall have received such information regarding the Additional
Project as Lender shall request, including without limitation financial
information, historic rent rolls and operating statements, to enable Lender to
establish a Valuation Amount for the Additional Project.

 

(12)     Lender shall have received UCC searches for the seller of the
Additional Project.

 

16

--------------------------------------------------------------------------------


 

(13)     Lender shall have received evidence of insurance as required by this
Agreement with respect to the Additional Project.

 

(14)     Lender shall have received a current ALTA/ACSM land title survey of the
Additional Project, dated or updated to a date not earlier than thirty (30) days
prior to the date hereof, certified to Lender and the issuer of Lender’s title
insurance, prepared by a licensed surveyor acceptable to Lender and such title
insurer, and conforming to Lender’s current standard survey requirements.

 

(15)     Lender shall have a current engineering report or architect’s
certificate with respect to the Additional Project, covering, among other
matters, inspection of heating and cooling systems, roof and structural details
and showing no failure of compliance with building plans and specifications,
applicable legal requirements (including requirements of the Americans with
Disabilities Act) and fire, safety and health standards. As requested by Lender,
such report shall also include an assessment of the Additional Project’s
tolerance for earthquake and seismic activity.

 

(16)     Lender shall have received a current Site Assessment for the Additional
Project.

 

(17)     Lender shall have received a current rent roll of the Additional
Project, which Borrower shall represent and warrant is true and correct. Such
rent roll shall include the following information: (a) tenant names;
(b) unit/suite numbers; (c) area of each demised premises and total area of the
Additional Project (stated in net rentable square feet); (d) rental rate
(including escalations) (stated in gross amount and in amount per net rentable
square foot per year); and (e) security deposit, if any.

 

(18)     Lender shall have received evidence that the Additional Project and the
operation thereof comply with all legal requirements, including that all
requisite certificates of occupancy, building permits, and other licenses,
certificates, approvals or consents required of any governmental authority have
been issued without variance or condition and that there is no litigation,
action, citation, injunctive proceedings, or like matter pending or threatened
with respect to the validity of such matters. At Lender’s request, Borrower
shall furnish Lender with a zoning endorsement to Lender’s title insurance
policy (if available), zoning letters from applicable municipal agencies, and
utility letters from applicable service providers or other reasonable proof that
required utilities are available to the Additional Project.

 

(19)     No condemnation or adverse zoning or usage change proceeding shall have
occurred or shall have been threatened against the Additional Project; the
Additional Project shall not have suffered any significant damage by fire or
other casualty which has not been repaired; no law, regulation, ordinance,
moratorium, injunctive proceeding, restriction, litigation, action, citation or
similar proceeding or matter shall have been enacted, adopted, or threatened by
any governmental authority, which would have, in Lender’s judgment, a material
adverse effect on the Additional Project or the acquirer of the Additional
Project.

 

17

--------------------------------------------------------------------------------


 

(20)     All fees and commissions payable to real estate brokers, mortgage
brokers, or any other brokers or agents in connection with the Loan or the
acquisition of the Additional Project shall have been paid, such evidence to be
accompanied by any waivers or indemnifications deemed necessary by Lender.

 

(21)     Lender shall have received payment of Lender’s costs and expenses in
underwriting, documenting, and closing the transaction, including fees and
expenses of Lender’s inspecting engineers, consultants, and outside counsel.

 

(22)     Lender shall have received such other authorizations, documents,
certificates, updates, reports, searches or items as Lender reasonably may
require with respect to the Additional Project.

 

ARTICLE 3

 

INSURANCE, CONDEMNATION, AND IMPOUNDS

 

Section 3.1    Insurance. Borrower shall, and shall cause the Subsidiaries to,
maintain insurance as follows:

 

(1)       Casualty; Business Interruption. Borrower shall, and shall cause the
Subsidiaries, to keep the Projects insured against damage by fire and the other
hazards covered by a standard extended coverage and all-risk insurance policy
for the full insurable value thereof on a replacement cost claim recovery basis
(without reduction for depreciation or co-insurance and without any exclusions
or reduction of policy limits for acts of domestic and foreign terrorism or any
similar acts no matter how labeled), and shall maintain boiler and machinery
insurance, acts of domestic and foreign terrorism endorsement coverage and such
other casualty insurance as reasonably required by Lender. Lender reserves the
right to require from time to time the following additional insurance: flood,
earthquake/sinkhole, windstorm and/or building law or ordinance. Borrower shall,
and shall cause each Subsidiary, to keep each of its Projects insured against
loss by flood if such Project is located currently or at any time in the future
in an area identified by the Federal Emergency Management Agency as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994 (as
such acts may from time to time be amended) in an amount at least equal to the
lesser of (a) the maximum value of the Project (as determined by Lender) or
(b) the maximum limit of coverage available under said acts. Any such flood
insurance policy shall be issued in accordance with the requirements and current
guidelines of the Federal Insurance Administration. Borrower shall, and shall
cause each Subsidiary, to maintain business interruption insurance, including
rental income loss and extra expense, against all periods covered by Borrower
and such Subsidiary’s property insurance for a limit equal to twelve(12)
calendar months’ exposure, all without any exclusions or reduction of policy
limits for acts of domestic and foreign terrorism or any similar acts no matter
how labeled. Borrower shall not, and shall not permit the Subsidiaries, to
maintain any separate or additional insurance which is

 

18

--------------------------------------------------------------------------------


 

contributing in the event of loss unless it is properly endorsed and otherwise
satisfactory to Lender in all respects. The proceeds of insurance paid on
account of any damage or destruction to any Project shall be paid to Lender to
be applied as provided in Section 3.2.

 

(2)       Liability. Borrower shall, and shall cause the Subsidiaries, to
maintain (a) commercial general liability insurance with respect to each Project
providing for limits of liability of not less than $5,000,000 for both injury to
or death of a person and for property damage per occurrence with a deductible
not greater than $250,000.00, and (b) other liability insurance as reasonably
required by Lender.

 

(3)       Form and Quality. All insurance policies shall be endorsed in form and
substance acceptable to Lender to name Lender as an additional insured, loss
payee or mortgagee thereunder, as its interest may appear, with loss payable to
Lender, without contribution, under a standard New York (or local equivalent)
mortgagee clause. All such insurance policies and endorsements shall be fully
paid for, shall be issued by appropriately licensed insurance companies
acceptable to Lender with a rating of “A-:IX” or better as established by A.M.
Best’s Rating Guide, and shall be in such form, and shall contain such
provisions, deductibles (with no increased deductible for acts of domestic and
foreign terrorism or any similar acts no matter how labeled) and expiration
dates, as are acceptable to Lender. Each policy shall provide that such policy
may not be canceled or materially changed except upon thirty (30) days’ prior
written notice of intention of non-renewal, cancellation or material change to
Lender and that no act or thing done by Borrower or any Subsidiary shall
invalidate any policy as against Lender. Blanket policies shall be permitted
only if Lender receives appropriate endorsements and/or duplicate policies
containing Lender’s right to continue coverage on a pro rata pass-through basis.
Without limiting the foregoing, Lender shall have the right to conduct an annual
review of Borrower’s insurance coverage, which is provided pursuant to a blanket
policy covering the Projects and other properties owned by affiliates of Extra
Space Storage LLC, a Delaware limited liability company. Borrower agrees that
Lender shall have the right to reasonably increase the amount of coverage
required to be maintained under such blanket policy based on additional
properties added to such blanket policy subsequent to the Closing Date (or
subsequent to the most recent annual review, as the case may be), as determined
by Lender’s insurance consultants as part of such annual review. If Borrower or
any Subsidiary fails to maintain insurance in compliance with this Section 3.1,
Lender may obtain such insurance and pay the premium therefor and Borrower
shall, on demand, reimburse Lender for all expenses incurred in connection
therewith.

 

(4)       Assignment. Borrower shall, and shall cause the Subsidiaries, to
assign the policies or proofs of insurance to Lender, in such manner and form
that Lender and its successors and assigns shall at all times have and hold the
same as security for the payment of the Loan. If requested by Lender, Borrower
shall deliver copies of all original policies certified to Lender by the
insurance company or authorized agent as being true copies, together with the
endorsements required hereunder. If Borrower or any Subsidiary elects to obtain
any insurance which is not required under this Agreement (including earthquake
insurance), all related insurance policies shall be endorsed in compliance with
Section 3.1(3), and such additional insurance shall not be canceled

 

19

--------------------------------------------------------------------------------


 

without prior notice to Lender. From time to time upon Lender’s request,
Borrower shall identify to Lender all insurance maintained by Borrower or the
Subsidiaries with respect to each Project. The proceeds of insurance policies
coming into the possession of Lender shall not be deemed trust funds, and Lender
shall be entitled to apply such proceeds as herein provided.

 

(5)       Adjustments. Borrower shall give immediate written notice of any loss
to the insurance carrier, and shall give immediate notice to Lender of any loss
which exceeds $25,000. Borrower, on its own behalf and on behalf of the
Subsidiaries, hereby irrevocably authorizes and empowers Lender, as
attorney-in-fact for Borrower and the Subsidiaries coupled with an interest, to
notify any insurance carriers of Borrower and the Subsidiaries to add Lender as
a loss payee, mortgagee insured or additional insured, as the case may be, to
any policy maintained by Borrower or the Subsidiaries (regardless of whether
such policy is required under this Agreement), to make proof of loss, to adjust
and compromise any claim under insurance policies, to appear in and prosecute
any action arising from such insurance policies, to collect and receive
insurance proceeds, and to deduct therefrom Lender’s expenses incurred in the
collection of such proceeds. Nothing contained in this Section 3.1(5), however,
shall require Lender to incur any expense or take any action hereunder.

 

Section 3.2    Use and Application of Insurance Proceeds. Lender shall apply
insurance proceeds to costs of restoring a damaged Project or the Loan as
follows:

 

(1)       if the loss is less than or equal to the Restoration Threshold, Lender
shall apply the insurance proceeds to restoration provided (a) no Event of
Default or Potential Default exists, and (b) Borrower or the applicable
Subsidiary promptly commences and is diligently pursuing restoration of the
Project;

 

(2)       if the loss exceeds the Restoration Threshold, but is not more than
ten percent (10%) of the replacement value of the improvements (for projects
containing multiple phases or stand alone structures, such calculation to be
based on the damaged phase or structure, not the project as a whole), Lender
shall apply the insurance proceeds to restoration provided that at all times
during such restoration (a) no Event of Default or Potential Default exists;
(b) Lender determines that there are sufficient funds available to restore and
repair the Project to a condition approved by Lender; (c) Lender determines that
the Underwritten NOI during restoration will be sufficient to pay Debt Service
during restoration; (d) Lender determines (based on leases which will remain in
effect after restoration is complete) that after restoration the Debt Service
Coverage will be at least equal to 1.15:1 based on an Applicable Margin of 2.05%
and assuming the outstanding Loan balance equals the Maximum Commitment;
(e) Lender determines that the LTV Ratio after restoration will not exceed
eighty-five percent (85%); (f) Lender determines that restoration and repair of
the Project to a condition approved by Lender will be completed within six
months after the date of loss or casualty and in any event ninety (90) days
prior to the Maturity Date; (g) Borrower or the applicable Subsidiary promptly
commences and is diligently pursuing restoration of the Project; and (h) the
Project after the restoration will be in compliance with and permitted under all
applicable zoning, building and land use laws, rules, regulations and
ordinances;

 

20

--------------------------------------------------------------------------------


 

(3)       if the conditions set forth above are not satisfied or the loss
exceeds the maximum amount specified in Section 3.2(2) above, in Lender’s sole
discretion, Lender may apply any insurance proceeds it may receive to amounts
owing under the Loan Documents in such order and manner as Lender in its sole
discretion determines, or allow all or a portion of such proceeds to be used for
the restoration of the Project; and

 

(4)       insurance proceeds applied to restoration will be disbursed on receipt
of satisfactory plans and specifications, contracts and subcontracts, schedules,
budgets, lien waivers and architects’ certificates, and otherwise in accordance
with prudent commercial construction lending practices for construction loan
advances, including, as applicable, the advance conditions under Schedule 2.1.
Any insurance proceeds remaining after payment of all restoration costs shall be
applied by Lender to the Loan balance or, at Lender’s sole option, remitted to
Borrower or the applicable Subsidiary.

 

Section 3.3    Condemnation Awards. Borrower shall immediately notify Lender of
the institution of any proceeding for the condemnation or other taking of any
Project or any portion thereof. Lender may participate in any such proceeding
and Borrower will deliver to Lender all instruments necessary or required by
Lender to permit such participation. Without Lender’s prior consent, which shall
not be unreasonably withheld, Borrower shall not, and shall not permit any
Subsidiary to (1) agree to any compensation or award, and (2) take any action or
fail to take any action which would cause the compensation to be determined.
Borrower, on its own behalf and on behalf of the Subsidiaries, hereby assigns to
Lender all awards and compensation to which Borrower or any Subsidiary is
entitled for the taking or purchase in lieu of condemnation of any Project or
any part thereof, and agrees that all such awards and compensation shall be paid
to Lender. Borrower, on its own behalf and on behalf of the Subsidiaries,
authorizes Lender to collect and receive such awards and compensation, to give
proper receipts and acquittances therefor, and in Lender’s sole discretion to
apply the same toward the payment of the Loan, notwithstanding that the Loan may
not then be due and payable, or to the restoration of the affected Project;
however, if the award is less than or equal to $50,000 and Borrower requests
that such proceeds be used for non-structural site improvements (such as
landscape, driveway, walkway and parking area repairs) required to be made as a
result of such condemnation, Lender will apply the award to such restoration in
accordance with disbursement procedures applicable to insurance proceeds
provided there exists no Potential Default or Event of Default. Borrower, upon
request by Lender, shall execute or cause the Subsidiaries to execute all
instruments requested to confirm the assignment of the awards and compensation
to Lender, free and clear of all liens, charges or encumbrances.

 

Section 3.4    Impounds. Borrower shall deposit into a reserve with Lender,
monthly on the first day of each month, one-twelfth (l/12th) of the annual
charges for ground or other rent, if any (but only if such rent is due less
often than monthly or, regardless of payment frequency, if Borrower has failed
to make one or more of such payments), insurance premiums and real estate taxes,
assessments and similar charges relating to each Project. On or before Closing
Date, Borrower shall deposit with Lender a sum of money which together with the
monthly installments will be sufficient to make each of such payments thirty
(30) days prior to the date any delinquency or penalty becomes due with respect
to such payments. Deposits shall

 

21

--------------------------------------------------------------------------------


 

be made on the basis of Lender’s estimate from time to time of the charges for
the current year (after giving effect to any reassessment or, at Lender’s
election, on the basis of the charges for the prior year, with adjustments when
the charges are fixed for the then current year). All funds so deposited shall
be held by Lender, without interest, and may be commingled with Lender’s general
funds. Borrower hereby grants to Lender a security interest in all funds so
deposited with Lender for the purpose of securing the Loan. While an Event of
Default exists, the funds deposited may be applied in payment of the charges for
which such funds have been deposited, or to the payment of the Loan or any other
charges affecting the security of Lender, as Lender may elect, but no such
application shall be deemed to have been made by operation of law or otherwise
until actually made by Lender. Borrower shall furnish Lender with bills for the
charges for which such deposits are required at least thirty (30) days prior to
the date on which the charges first become payable. If at any time the amount on
deposit with Lender, together with amounts to be deposited by Borrower before
such charges are payable, is insufficient to pay such charges, Borrower shall
deposit any deficiency with Lender immediately upon demand. Lender shall pay
such charges when the amount on deposit with Lender is sufficient to pay such
charges and Lender has received a bill for such charges.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender that:

 

Section 4.1    Organization and Power. Borrower and each Borrower Party is duly
organized, validly existing and in good standing under the laws of the state of
its formation or existence. Borrower is in compliance with all legal
requirements applicable to doing business in the state in which Borrower’s
Projects are located. Each Subsidiary is in compliance with all legal
requirements applicable to doing business in the state in which such
Subsidiary’s Project is located. Borrower is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code. Borrower and each
Borrower Party has only one state of incorporation or organization, which is set
forth in Schedule 4.1. All other information regarding Borrower and each
Borrower Party contained in Schedule 4.1, including the ownership structure of
Borrower and its constituent entities, is true and correct as of the Closing
Date.

 

Section 4.2    Validity of Loan Documents. The execution, delivery and
performance by Borrower and each Borrower Party of the Loan Documents: (1) are
duly authorized and do not require the consent or approval of any other party or
governmental authority which has not been obtained; and (2) will not violate any
law or result in the imposition of any lien, charge or encumbrance upon the
assets of any such party, except as contemplated by the Loan Documents. The Loan
Documents constitute the legal, valid and binding obligations of Borrower and
each Borrower Party, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, or similar laws generally
affecting the enforcement of creditors’ rights.

 

22

--------------------------------------------------------------------------------

 

Section 4.3      Liabilities; Litigation; Other Secured Transactions.

 

(1)         The financial statements delivered by Borrower and each Borrower
Party are true and correct with no significant change since the date of
preparation. Except as disclosed in such financial statements, there are no
liabilities (fixed or contingent) affecting any Project, Borrower or any
Borrower Party. Except as disclosed in such financial statements, there is no
litigation, administrative proceeding, investigation or other legal action
(including any proceeding under any state or federal bankruptcy or insolvency
law) pending or, to the knowledge of Borrower, threatened, against any Project,
Borrower or any Borrower Party which if adversely determined could have a
material adverse effect on such party, such Project or the Loan.

 

(2)         Neither Borrower nor any Subsidiary is, or has been, bound (whether
as a result of a merger or otherwise) as a debtor under a pledge or security
agreement entered into by another Person, which has not heretofore been
terminated.

 

Section 4.4      Taxes and Assessments. Each Project is comprised of one or more
parcels, each of which constitutes a separate tax lot and none of which
constitutes a portion of any other tax lot. Except as otherwise shown on the
Title Insurance Policies, there are no pending or, to Borrower’s best knowledge,
proposed, special or other assessments for public improvements or otherwise
affecting any Project, nor are there any contemplated improvements to any
Project that may result in such special or other assessments.

 

Section 4.5      Other Agreements; Defaults. Neither Borrower nor any Borrower
Party is a party to any agreement or instrument or subject to any court order,
injunction, permit, or restriction which might adversely affect in any material
respect any Project or the business, operations, or condition (financial or
otherwise) of Borrower or any Borrower Party. Neither Borrower nor any Borrower
Party is in violation of any agreement which violation would have an adverse
effect in any material respect on any Project, Borrower, or any Borrower Party
or Borrower’s or any Borrower Party’s business, properties, or assets,
operations or condition, financial or otherwise.

 

Section 4.6      Compliance with Law.

 

(1)         To the best of Borrower’s knowledge, Borrower and each Borrower
Party have all requisite licenses, permits, franchises, qualifications,
certificates of occupancy or other governmental authorizations to own, lease and
operate the Projects and carry on its business. Except as set forth in the
zoning reports and the property condition reports obtained by Lender in
connection with the Loan and listed in Schedule 4.6 attached hereto, each
Project is in compliance with all applicable zoning, subdivision, building and
other legal requirements and is free of structural defects. Except as set forth
in the property condition reports obtained by Lender in connection with the
Loan, each Project’s building systems are in good working order, subject to
ordinary wear and tear. Except as set forth in the zoning reports obtained by
Lender in connection with the Loan and listed in Schedule 4.6 attached hereto,
no Project constitutes, in whole or in part, a legally non-conforming use under
applicable legal requirements.

 

23

--------------------------------------------------------------------------------


 

(2)         No condemnation has been commenced or, to Borrower’s knowledge, is
contemplated with respect to all or any portion of any Project or for the
relocation of roadways providing access to any Project.

 

(3)         Each Project has adequate rights of access to public ways and is
served by adequate water, sewer, sanitary sewer and storm drain facilities. All
public utilities necessary or convenient to the full use and enjoyment of each
Project are located in the public right-of-way abutting such Project, and all
such utilities are connected so as to serve such Project without passing over
other property, except to the extent such other property is subject to a
perpetual easement for such utility benefiting such Project. All roads necessary
for the full utilization of each Project for its current purpose have been
completed and dedicated to public use and accepted by all governmental
authorities.

 

Section 4.7      Location of Borrower. Borrower’s and each Subsidiary’s
principal place of business and chief executive offices are located at the
address stated in Section 12.1 and, except as otherwise set forth in Schedule
4.1, Borrower and each Subsidiary at all times has maintained its principal
place of business and chief executive office at such location or at other
locations within the same state.

 

Section 4.8      ERISA.

 

(1)          As of the Closing Date and throughout the term of the Loan,
(a) neither Borrower nor any Subsidiary is nor will be an “employee benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), which is subject to Title I of ERISA, and (b) the
assets of Borrower and each Subsidiary do not and will not constitute “plan
assets” of one or more such plans for purposes of Title I of ERISA; and

 

(2)          As of the Closing Date and throughout the term of the Loan
(a) neither Borrower nor any Subsidiary is nor will not be a “governmental plan”
within the meaning of Section 3(3) of ERISA and (b) transactions by or with
Borrower and each Subsidiary are not and will not be subject to state statutes
applicable to Borrower or any Subsidiary regulating investments of and fiduciary
obligations with respect to governmental plans.

 

(3)          Neither Borrower nor any Subsidiary has any employees.

 

Section 4.9      Margin Stock. No part of proceeds of the Loan will be used for
purchasing or acquiring any “margin stock” within the meaning of Regulations T,
U or X of the Board of Governors of the Federal Reserve System.

 

Section 4.10    Tax Filings. Borrower and each Borrower Party have filed (or
have obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and have paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Borrower and each Borrower Party, respectively.

 

Section 4.11    Solvency. Giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the making of the
Loan, exceed

 

24

--------------------------------------------------------------------------------


 

Borrower’s total liabilities, including, without limitation, subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
Borrower’s assets is and will, immediately following the making of the Loan, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities on its Debts as such Debts become absolute and
matured. Borrower’s assets do not and, immediately following the making of the
Loan will not, constitute unreasonably small capital to carry out its business
as conducted or as proposed to be conducted. Borrower does not intend to, and
does not believe that it will, incur Debts and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such Debts as they
mature (taking into account the timing and amounts of cash to be received by
Borrower and the amounts to be payable on or in respect of obligations of
Borrower). Giving effect to the Contribution Agreement, the fair saleable value
of each Subsidiary’s assets exceeds and will, immediately following the making
of the Loan, exceed each Subsidiary’s total liabilities, including subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
each Subsidiary’s assets is and will, immediately following the making of the
Loan and the encumbrance of the Projects by the Mortgages, be greater than each
Subsidiary’s probable liabilities, including the maximum amount of its
contingent liabilities on its Debts as such Debts become absolute and matured.
No Subsidiary’s assets constitute and, immediately following the making of the
Loan and the encumbrance of the Projects by the Mortgages will not constitute,
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. No Subsidiary intends to, nor does any Subsidiary believe that
it will, incur Debts and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such Debts as they mature (taking into
account the timing and amounts of cash to be received by such Subsidiary and the
amounts to be payable on or in respect of obligations of such Subsidiary).
Except as expressly disclosed to Lender in writing, no petition in bankruptcy
has been filed by or against Borrower or any Borrower Party in the last seven
(7) years, and neither Borrower nor any Borrower Party in the last seven
(7) years has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. Neither Borrower nor
any Borrower Party is contemplating either the filing of a petition by it under
state or federal bankruptcy or insolvency laws or the liquidation of all or a
major portion of its assets or property, and neither Borrower nor any Borrower
Party has knowledge of any Person contemplating the filing of any such petition
against it.

 

Section 4.12    Full and Accurate Disclosure. No statement of fact made by or on
behalf of Borrower or any Borrower Party in this Agreement or in any of the
other Loan Documents contains any untrue statement of a material fact or omits
to state any material fact necessary to make statements contained herein or
therein not misleading. There is no fact presently known to Borrower which has
not been disclosed to Lender which adversely affects in any material respect,
nor as far as Borrower can foresee, might adversely affect in any material
respect, any Project or the business, operations or condition (financial or
otherwise) of Borrower or any Borrower Party. All information supplied by
Borrower regarding any other Collateral is accurate and complete in all material
respects. All evidence of Borrower’s and each Borrower Party’s identity provided
to Lender is genuine, and all related information is accurate.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 5

 

ENVIRONMENTAL MATTERS

 

Section 5.1      Representations and Warranties on Environmental Matters. To
Borrower’s knowledge, except as set forth in the Site Assessments, (1) no
Hazardous Material is now or was formerly used, stored, generated, manufactured,
installed, disposed of or otherwise present at or about any Project or any
property adjacent to any Project (except for cleaning and other products
currently used in connection with the routine maintenance or repair of the
Projects in full compliance with Environmental Laws), (2) all permits, licenses,
approvals and filings required by Environmental Laws have been obtained, and the
use, operation and condition of the Projects do not, and did not previously,
violate any Environmental Laws, and (3) no civil, criminal or administrative
action, suit, claim, hearing, investigation or proceeding has been brought or
been threatened, nor have any settlements been reached by or with any parties or
any liens imposed in connection with any Project concerning Hazardous Materials
or Environmental Laws.

 

Section 5.2      Covenants on Environmental Matters.

 

(1)         Borrower shall, and shall cause each Subsidiary to, (a) comply
strictly and in all respects with applicable Environmental Laws; (b) notify
Lender immediately upon Borrower’s or any Subsidiary’s discovery of any spill,
discharge, release or presence of any Hazardous Material (except for cleaning
and other products used in connection with routine maintenance or repair of the
Projects in full compliance with Environmental Laws) at, upon, under, within,
contiguous to or otherwise affecting any Project which may constitute a
violation of Environmental Law; (c) promptly remove such Hazardous Materials and
remediate the affected Project in full compliance with Environmental Laws and in
accordance with the reasonable recommendations and specifications of an
independent environmental consultant approved by Lender; and (d) promptly
forward to Lender copies of all orders, notices, permits, applications or other
communications and reports in connection with any spill, discharge, release or
the presence of any Hazardous Material or any other matters relating to the
Environmental Laws or any similar laws or regulations, as they may affect any
Project, any Subsidiary or Borrower.

 

(2)         Borrower shall not cause, shall prohibit any other Person within the
control of Borrower (including the Subsidiaries) from causing, and shall use
prudent, commercially reasonable efforts to prohibit other Persons (including
tenants) from causing (a) any spill, discharge or release, or the use, storage,
generation, manufacture, installation, or disposal, of any Hazardous Materials
(except for cleaning and other products used in connection with routine
maintenance or repair of the Projects in full compliance with Environmental
Laws) at, upon, under, within or about any Project or the transportation of any
Hazardous Materials to or from any Project, (b) any underground storage tanks to
be installed at any Project, or (c) any activity that requires a permit or other
authorization under Environmental Laws to be conducted at any Project.

 

26

--------------------------------------------------------------------------------


 

(3)         Borrower shall provide to Lender, at Borrower’s expense promptly
upon the written request of Lender from time to time, a Site Assessment for any
Project or; if required by Lender, an update to any existing Site Assessment for
any Project, to assess the presence or absence of any Hazardous Materials and
the potential costs in connection with abatement, cleanup or removal of any
Hazardous Materials found on, under, at or within such Project. Borrower shall
pay the cost of no more than one such Site Assessment or update for each Project
in any twelve (12)-month period, unless Lender’s request for a Site Assessment
is based on either information provided under Section 5.2(1), a reasonable
suspicion of Hazardous Materials at or near a Project, a breach of
representations under Section 5.1, or an Event of Default, in which case any
such Site Assessment or update shall be at Borrower’s expense.

 

(4)         Within 120 days after the Closing Date, Borrower shall cause to be
prepared by environmental engineers approved by Lender, and shall deliver to
Lender, Operations and Maintenance Programs (collectively, the “O&M Programs”)
for the removal or encapsulation of, or other action for handling,
asbestos-containing materials at the Projects referenced on Schedule
1.1(B) known as “1019 Norwood, MA,” “1206 Waltham, MA,” 1073 Arvada, CO,” “1075
Thornton, CO”, “1076 Westminster, CO,” “1195 Lanham, MD,” “1197 Morrisville, PA”
and “1198 Philadelphia, PA” (collectively, the “O&M Projects”‘). Borrower shall
immediately implement the O&M Programs. Prior to the commencement of any
construction, rehabilitation, modification or renovation at any O&M Project,
including any such work which requires the removal of any materials or
improvements of any kind in connection with the ceiling, subflooring, floor
tiles, baseboard, wall texture, pipe insulation and other portions of such
Project containing asbestos-containing materials (the “ACM-Related Work”), all
ACM-Related Work shall be implemented in accordance with the procedures and
programs in the O&M Program for such Project and all applicable governmental
requirements. Each O&M Program and work resulting therefrom shall be conducted
by an accredited, licensed, abatement contractor using state-of-the-art work
practices and procedures and shall include all monitoring and project management
performed by an accredited asbestos consultant. Borrower shall deliver to Lender
promptly when available, copies of all reports, notices, submittals, permits,
licenses, and certificates relating to any O&M Program. For each O&M Program,
until all matters in such O&M Program have been satisfied, Borrower shall
deliver to Lender, on or before the first day of each Loan Year, evidence of an
annual inspection by the environmental engineers for the O&M Project covered
thereby, addressing the status of affected space requiring ACM-Related Work or
other action with respect to Hazardous Materials. Borrower shall follow the
procedures of the O&M Programs with respect to any additional Hazardous
Materials revealed by any annual inspection. All fees and expenses incurred for
all such inspections and review and approval of any O&M Program shall be paid by
Borrower.

 

Section 5.3   Allocation of Risks and Indemnity. As between Borrower and Lender,
and except as expressly set forth below in this Section 5.3, all risk of loss
associated with non-compliance with Environmental Laws, or with the presence of
any Hazardous Material at, upon, within, contiguous to or otherwise affecting
the Projects, shall lie solely with Borrower. Accordingly, except as expressly
set forth below in this Section 5.3, Borrower shall bear all risks and costs
associated with any loss (including any loss in value attributable to Hazardous

 

27

--------------------------------------------------------------------------------


 

Materials), damage or liability therefrom, including all costs of removal of
Hazardous Materials or other remediation required under this Agreement. Borrower
shall at all times indemnify, defend and hold Lender harmless from and against
any and all claims, suits, actions, debts, damages, losses, liabilities,
litigations, judgments, charges, costs and expenses (including reasonable costs
of defense), of any nature whatsoever proffered or incurred by Lender, whether
as mortgagee or beneficiary under the Mortgages, as mortgagee in possession, or
as successor-in-interest to Borrower or the Subsidiaries by foreclosure deed or
deed in lieu of foreclosure, and whether based in contract, tort, implied or
express warranty, strict liability, criminal or civil statute or common law,
including those arising from the joint, concurrent or comparative negligence of
Lender, under or on account of the Environmental Laws, including the assertion
of any lien thereunder, with respect to: (1) a breach of any representation,
warranty or covenant of Borrower contained in this Article 5; (2) any acts
performed by Lender pursuant to the provisions of this Article 5; (3) any
discharge of Hazardous Materials, the threat of discharge of any Hazardous
Materials or the storage or presence of any Hazardous Materials affecting any
Project whether or not the same originates or emanates from a Project or any
contiguous real estate, including any loss of value of any Project as a result
of the foregoing; (4) any costs of removal or remedial action incurred by the
United States Government or any costs incurred by any other Person or damages
from injury to, destruction of, or loss of natural resources including
reasonable costs of assessing such injury, destruction or loss incurred pursuant
to any Environmental Laws; (5) liability for personal injury or property damage
arising under any statutory or common law tort theory, including without
limitation damages assessed for the maintenance of a public or private nuisance
or for the carrying on of an abnormally dangerous activity at, upon, under or
within any Project; and/or (6) any other environmental matter affecting any
Project within the jurisdiction of the Environmental Protection Agency, any
other federal agency or any state or local environmental agency. The foregoing
notwithstanding, Borrower shall not be liable under the foregoing
indemnification to the extent any such loss, liability, damage, claim, cost or
expense results solely from Lender’s gross negligence or willful misconduct.
Borrower’s obligations under this Article 5 shall arise upon the discovery of
the presence of any Hazardous Material, whether or not the Environmental
Protection Agency, any other federal agency or any state or local environmental
agency has taken or threatened any action in connection with the presence of any
Hazardous Materials and whether or not the existence of any such Hazardous
Material or potential liability on account thereof is disclosed in any Site
Assessment, and shall continue notwithstanding the repayment of the Loan or any
transfer or sale of any right, title and interest in the Projects (by
foreclosure, deed in lieu of foreclosure or otherwise). Notwithstanding the
foregoing, subject to the conditions specified below in this Section 5.3,
Borrower shall not be liable under this Section 5.3 for such indemnified matters
directly created or arising from events or conditions caused or created by
Lender with respect to any Project and first existing after Lender acquires
title to such Project by foreclosure or acceptance of a deed in lieu thereof,
but only if (a) Borrower delivers to Lender a current site assessment evidencing
the presence of no Hazardous Materials on such Project and no violation of any
Environmental Laws with respect to such Project not more than ninety (90) days
and not less than thirty (30) days prior thereto, and (b) such loss, liability,
damage, claim, cost or expense does not directly or indirectly arise from or
relate to any release of or exposure to any Hazardous Material (including
personal injury or damage to property), non-compliance with any Environmental
Laws, or remediation existing or occurring prior to the date Lender acquires
title to such Project.

 

28

--------------------------------------------------------------------------------


 

Section 5.4    Lender’s Right to Protect Collateral.   If (1) any discharge of
Hazardous Materials or the threat of a discharge of Hazardous Material affecting
any Project occurs, whether originating or emanating from such Project or any
contiguous real estate, and/or (2) Borrower or any Subsidiary fails to comply
with any Environmental Laws or related regulations, Lender may at its election,
but without the obligation so to do, give such notices and/or cause such work to
be performed at the affected Project and/or take any and all other actions as
Lender shall deem necessary or advisable in order to abate the discharge of any
Hazardous Material, remove the Hazardous Material or cure Borrower’s or such
Subsidiary’s noncompliance.

 

Section 5.5    No Waiver. Notwithstanding any provision in this Article 5 or
elsewhere in the Loan Documents, or any rights or remedies granted by the Loan
Documents, Lender does not waive and expressly reserves all rights and benefits
now or hereafter accruing to Lender under any “security interest” or “secured
creditor” exception under applicable Environmental Laws, as the same may be
amended. No action taken by Lender pursuant to the Loan Documents shall be
deemed or construed to be a waiver or relinquishment of any such rights or
benefits under any “security interest exception.”

 

ARTICLE 6

 

LEASING MATTERS

 

Section 6.1    Representations and Warranties on Leases. Borrower represents and
warrants to Lender with respect to leases of each Project that: (1) the rent
roll delivered to Lender is true and correct, and the leases are valid and in
full force and effect; (2) the leases (including amendments) are in writing, and
there are no oral agreements with respect thereto; (3) the copies of the leases
delivered to Lender are true and complete; (4) neither the landlord nor more
than (i) five percent (5 %) of the self-storage tenants at any one Project and
(ii) five percent (5%) of all self-storage tenants at all Projects are in
default under any of the leases; (5) no retail or office tenant is in default
under any of the leases which would represent more than five percent (5%) of the
Operating Revenues of any one Project or the Projects in aggregate; (6) Borrower
has no knowledge of any notice of termination or default with respect to any
retail or office lease which would represent more than five percent (5%) of the
Operating Revenues of any one Project or the Projects in aggregate (except that
Foster-Miller has given notice that it is terminating the Foster-Miller Lease);
(7) Borrower has not assigned or pledged any of the leases, the rents or any
interests therein except to Lender; (8) no tenant or other party has an option
to purchase all or any portion of any Project; (9) no retail or office tenant
has the right to terminate its lease prior to expiration of the stated term of
such lease; (10) not more than five percent (5%) of the self-storage tenants at
any Project has prepaid more than one month’s rent in advance (except for bona
fide security deposits not in excess of an amount equal to two month’s rent),
and no self-storage tenants have prepaid more than twelve month’s rent in
advance; (11) no retail or office tenant has prepaid more than one month’s rent
in advance (except for bona fide security deposits not in excess of an amount
equal to two month’s rent); and (12) all existing retail and office leases are
subordinate to the applicable Mortgages either pursuant to their terms or a
recorded subordination agreement, or are month-to-month leases.

 

29

--------------------------------------------------------------------------------


 

Section 6.2    Standard Lease Form; Approval Rights. Except as provided below,
all future leases and other rental arrangements shall in all respects be
approved by Lender and shall be on a standard lease form provided to Lender with
no material modifications (except as approved by Lender). Except as provided
below, all retail and office leases and other rental arrangements shall in all
respects be approved by Lender and shall be on a standard lease form approved by
Lender with no material modifications (except as approved by Lender). Lender
hereby approves of the Borrower’s current standard forms for self-storage leases
and office/retail leases which have been provided to Lender. Retail and office
lease forms shall provide that the tenant shall attorn to Lender, and that any
cancellation, surrender, or amendment of such lease without the prior written
consent of Lender shall be voidable by Lender. Borrower shall, and shall cause
each Subsidiary to, hold, in trust, all tenant security deposits related to
Borrower’s and such Subsidiary’s Project(s) in the manner required by the
applicable leases and applicable law. Within ten (10) days after Lender’s
request, Borrower shall furnish to Lender a statement of all tenant security
deposits, copies of all retail and office leases not previously delivered to
Lender and a current rent roll for each Project, each certified by Borrower as
being true and correct. Notwithstanding anything contained in the Loan
Documents, Lender’s approval shall not be required for future self-storage
leases or self-storage lease extensions at a Project if there exists no Event of
Default. Notwithstanding anything contained in the Loan Documents, Lender’s
approval shall not be required for future retail or office leases or retail or
office lease extensions at a Project if the following conditions are satisfied:
(1) there exists no Potential Default or Event of Default; (2) the lease is on
the standard lease form approved by Lender with no material modifications
(except as approved by Lender, such approval not to be unreasonably withheld or
delayed); (3) the lease does not conflict with any restrictive covenant
affecting the Project or any other lease for space in the Project; and (4) the
leased premises, when combined with all other space in the Project leased to the
same tenant or any Affiliate thereof, are not greater than 5,000 rentable square
feet, and the lease term is at least 36 months (but not more than 60 months).

 

Section 6.3    Covenants. Borrower shall, and shall cause each Subsidiary to,
(1) perform the obligations which Borrower or such Subsidiary is required to
perform under the leases; (2) enforce the obligations to be performed by the
tenants under (i) self-storage leases to the extent customary in the ordinary
course of Borrower’s business consistent with prudent property management
practices and (ii) retail and office leases; (3) promptly furnish to Lender any
notice of default or termination received by Borrower or any Subsidiary from, or
given by Borrower or any Subsidiary to, any retail or office tenant unless such
lease is for less than 1,000 rentable square feet; (4) not collect any rents
from the self-storage tenants at any Project for more than thirty (30) days in
advance of the time when the same shall become due, except for bona fide
security deposits not in excess of an amount equal to two months rent, and
provided that the aggregate prepaid rents collected for more than one month in
advance for any Project shall not exceed five percent (5%) of the annualized
gross revenues from such Project; (5) not collect any rents from retail or
office tenants for more than thirty (30) days in advance of the time when the
same shall become due, except for bona fide security deposits not in excess of
an amount equal to two months rent; (6) not enter into any ground lease or
master lease of any part of any Project; (7) not further assign or encumber any
lease; (8) not, except with Lender’s prior written consent, cancel or accept
surrender or termination of any retail or office lease of not less than 1,000
rentable square feet at any Project except in the ordinary course of business,
consistent with prudent property management practices; and (9) not, except with
Lender’s prior written consent,

 

30

--------------------------------------------------------------------------------


 

modify or amend any retail or office lease (except for non-material
modifications and amendments entered into in the ordinary course of business,
consistent with prudent property management practices for the particular
property type, not affecting the economic terms of the lease) of not less than
1,000 rentable square feet at any Project, and any action in violation of
clauses (6), (7), (8), and (9) of this Section 6.3 shall be void at the election
of Lender.

 

Section 6.4      Tenant Estoppels. At Lender’s request, Borrower shall use
commercially reasonable efforts to obtain and furnish to Lender, written
estoppels in form and substance reasonably satisfactory to Lender, executed by
self-storage tenants under any “corporate” or master leases of any part of any
Project and by retail and office tenants under any leases of any part of any
Project accounting for more than ten percent (10%) of the net rentable square
footage of such Project and by retail and office tenants under any leases of any
part of any Project in excess of 5,000 square feet, and confirming the term,
rent, and other provisions and matters relating to the leases.

 

Section 6.5      Project Information. The information in Schedule 1.1(B) hereof
with respect to each Project is correct.

 

ARTICLE 7

 

FINANCIAL REPORTING

 

Section 7.1      Financial Statements.

 

(1)         Monthly Reports. Within thirty (30) days after the end of each
calendar month, Borrower shall furnish to Lender, on a Project-by-Project basis,
a current (as of the calendar month just ended) balance sheet, a detailed
operating statement (showing monthly activity and year-to-date) stating
Operating Revenues, Operating Expenses and Net Cash Flow for the calendar month
just ended, an updated rent roll for each Project, and, as requested by Lender,
a written statement setting forth any variance from the annual budget, a general
ledger, copies of bank statements and bank reconciliations and other
documentation supporting the information disclosed in the most recent financial
statements.

 

(2)         Annual Reports. Within ninety (90) days after the end of Borrower’s
fiscal years, Borrower shall furnish to Lender, on a Project-by-Project basis, a
current (as of the end of such fiscal year) balance sheet, a detailed operating
statement stating Operating Revenues, Operating Expenses and Net Cash Flow for
each of Borrower and each Project, and, if required by Lender at any time after
an Event of Default has occurred (even if such Event of Default is subsequently
waived by Lender in its sole discretion), prepared on a review basis and
certified by an independent public accountant satisfactory to Lender, provided
that in such event Borrower shall have an additional sixty (60) days to deliver
such certified financial statements.

 

(3)         Certification: Supporting Documentation. Each such financial
statement shall be in scope and detail satisfactory to Lender and certified by
the chief financial representative of Borrower.

 

31

--------------------------------------------------------------------------------


 

(4)         Tax Returns. Borrower shall furnish to Lender copies of Borrower’s
and each Subsidiary’s filed federal, state and (if applicable) local income tax
returns for each taxable year (with all forms and supporting schedules attached)
within thirty (30) days after filing. Alternatively, if Borrower and each
Subsidiary are included in a consolidated tax return pursuant to applicable tax
law, delivery of such consolidated tax statements (with all forms and supporting
schedules attached) within thirty (30) days after filing shall satisfy this
requirement.

 

Section 7.2    Accounting Principles. All financial statements shall be prepared
in accordance with generally accepted accounting principles, consistently
applied from year to year. If the financial statements are prepared on an
accrual basis, such statements shall be accompanied by a reconciliation to cash
basis accounting principles.

 

Section 7.3   Other Information. Borrower shall deliver to Lender such
additional information regarding Borrower, the Subsidiaries, its business, any
Borrower Party, and the Projects within thirty (30) days after Lender’s request
therefor.

 

Section 7.4    Annual Budget. Borrower shall provide to Lender its proposed
annual capital improvements budget for each Project for each fiscal year for
Lender’s review and approval, which approval shall not be unreasonably withheld,
and Borrower shall provide to Lender its proposed annual operating budget for
each Project for such fiscal year for Lender’s review. Both such budgets shall
be provided within ninety (90) days after the commencement of each fiscal year.

 

Section 7.5    Audits. Lender’s employees and third party consultants shall be
entitled to perform such financial investigations and audits of Borrower’s and
each Subsidiary’s books and records as Lender shall deem necessary. Borrower
shall reimburse Lender for the costs of (i) one financial audit of Borrower, the
Subsidiaries and all Projects per Loan Year, (ii) any financial audits required
in connection with determining the Debt Service Coverage in accordance with this
Agreement, and (iii) any additional financial audits performed while any Event
of Default exists. Borrower shall permit Lender and Lender’s agents and
consultants to examine such records, books and papers of Borrower and each
Subsidiary which reflect upon its financial condition, the income and expenses
relative to the Projects and the representations set forth in Article 9.
Borrower authorizes Lender to communicate directly with Borrower’s and each
Subsidiary’s independent certified public accountants; provided that Borrower
shall have the right to participate in all communications with such accountants,
and Borrower agrees to not impair, impede or delay such communications. Borrower
authorizes such accountants to disclose to Lender any and all financial
statements and other supporting financial documents and schedules, including
copies of any management letter, with respect to the business, financial
condition and other affairs of Borrower and each Subsidiary.

 

32

--------------------------------------------------------------------------------

 

ARTICLE 8

 

COVENANTS

 

Borrower covenants and agrees with Lender as follows:

 

Section 8.1      Due on Sale and Encumbrance; Transfers of Interests. Without
the prior written consent of Lender,

 

(1)         Except as permitted under Section 2.8, no Transfer shall occur or be
permitted, nor shall Borrower enter into any easement or other agreement
granting rights in or restricting the use or development of any Project; and

 

(2)         no Transfer shall occur or be permitted alone or in the aggregate
which would (a) cause Borrower to cease to own one hundred percent (100%) of the
beneficial interests in the Non-New Jersey Subsidiaries and the Non-New Jersey
Projects, (b) cause either Borrower or ESP 7 to cease to own one hundred percent
(100%) of the beneficial interests in the New Jersey Subsidiaries and the New
Jersey Projects, (c) cause either (i) ESP 7 to cease to own one hundred percent
of the ownership interests in Borrower, or (ii) Extra Space Storage LLC, a
Delaware limited liability company (“ESS”) to cease to own one hundred percent
of the ownership interests in Borrower, (d) cause ESS to own less than
(i) fifty-one percent (51%) of the ownership interests in ESP 7 or (ii) one
hundred percent (100%) of the ownership interests in the general partner of ESP
7 (unless (A) ESS directly owns 100% of the ownership interests in Borrower
under subsection (c)(ii) above and (B) ESP 7 no longer directly owns any
membership interest in any New Jersey Subsidiary that owns any Project serving
as Collateral), (e) cause ESS to cease to be wholly-owned and controlled by a
limited partnership (the “REIT OP”) functioning as the REIT’s (as defined below)
operating partnership, (f) cause either Extra Space Management, Inc. (so long as
Extra Space Management, Inc. remains a Qualified Manager), or a Qualified
Manager (defined below), to cease to be associated with and directly involved
with day to day operational and management responsibilities for the business of
the REIT OP, ESS and Borrower or (g) result in a new general partner, member or
limited partner having the ability to control the affairs of Borrower or ESP 7
being admitted to or created in Borrower or ESP 7 (or result in any existing
general partner or member or controlling limited partner withdrawing from
Borrower or ESP 7).

 

As used in this Agreement, “Transfer” shall mean any direct or indirect sale,
transfer, conveyance, installment sale, master lease, mortgage, pledge,
encumbrance, grant of Lien or other interest, license, lease, alienation or
assignment, whether voluntary or involuntary, of all or any portion of the
direct or indirect legal or beneficial ownership of, or any interest in (a) any
Project or any part thereof or (b) Borrower or ESP 7, including any agreement to
transfer or cede to another Person any voting, management or approval rights, or
any other rights, appurtenant to any such legal or beneficial ownership or other
interest. “Transfer” is specifically intended to include any pledge or
assignment, directly or indirectly, of a controlling interest in Borrower or ESP
7 or any of either’s general partner, controlling limited partner or controlling
member for purposes of securing so-called “mezzanine” indebtedness. “Transfer”
shall not

 

33

--------------------------------------------------------------------------------


 

include (i) the leasing of individual units within any Project so long as
Borrower complies with the provisions of the Loan Documents relating to such
leasing activity; or (ii) the transfer of limited partner or non-managing member
interests in ESS so long as the transfer does not violate the provisions of
Sections 8.1(2), and does not violate the provisions of Article 9. As used in
this Section 3.9, “control”, and the correlative terms “controlled by” and
“controlling”, shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of the business
and affairs of the entity in question by reason of ownership of beneficial
interests, by contract or otherwise. As used herein, “Qualified Manager” shall
mean a reputable and experienced owner, operator developer or manager of
Class “A” or “B” self-storage facilities that (1) has at least ten (10) years
experience in the ownership, operation, development or management of Class “A”
or “B” self-storage facilities, (2) is the owner, operator, developer or manager
of self-storage facilities containing, in the aggregate, not less than 2,000,000
rentable square feet, and (3) is not, and within the last seven (7) years has
not, been the subject of a bankruptcy proceeding. As used herein, “REIT” shall
mean Extra Space Storage Inc., or any successor corporation which has one or
more classes of shares or other ownership interests that are registered with the
Securities Exchange Commission and are publicly traded on a national securities
exchange or in the over-the-counter securities market.

 

Without limiting the foregoing, Borrower further agrees that it will require
each Person that proposes to become a partner, member or shareholder (each such
Person, an “Interest Holder”) in Borrower after the Closing Date to sign and
deliver to Borrower, within thirty (30) days after such transfer (and Borrower
shall deliver to Lender promptly after receipt), a certificate executed by a
duly authorized officer of the new Interest Holder containing representations,
warranties and covenants substantially the same as the representations,
warranties and covenants provided by Borrower in Article 9 hereof.

 

Section 8.2      Taxes; Charges. Borrower shall pay (or cause the Subsidiaries
to pay) before any fine, penalty, interest or cost may be added thereto, and
shall not enter into (or permit any Subsidiary to enter into) any agreement to
defer, any real estate taxes and assessments, franchise taxes and charges, and
other governmental charges that may become a Lien upon any Project or become
payable during the term of the Loan, and will promptly furnish Lender with
evidence of such payment; however, Borrower’s compliance with Section 3.4 of
this Agreement relating to impounds for taxes and assessments shall, with
respect to payment of such taxes and assessments, be deemed compliance with this
Section 8.2. Borrower shall not, and shall not permit any Subsidiary to, suffer
or permit the joint assessment of any Project with any other real property
constituting a separate tax lot or with any other real or personal property.
Borrower shall, or shall cause each Subsidiary to, pay when due all claims and
demands of mechanics, materialmen, laborers and others which, if unpaid, might
result in a Lien on Borrower’s or such Subsidiary’s Project; however, Borrower
or any Subsidiary, as applicable, may contest the validity of such claims and
demands so long as (1) Borrower notifies Lender that Borrower or such Subsidiary
intends to contest such claim or demand, (2) Borrower or such Subsidiary
provides Lender with an indemnity, bond or other security satisfactory to Lender
(including an endorsement to the Title Insurance Policies insuring against such
claim or demand) assuring the discharge of Borrower or such Subsidiary’s
obligations for such claims and demands, including interest and penalties, and
(3) Borrower or such Subsidiary is diligently contesting the same by appropriate
legal proceedings in good faith and at its own expense and

 

34

--------------------------------------------------------------------------------


 

concludes such contest prior to the tenth (10th) day preceding the earlier to
occur of the Maturity Date or the date on which the applicable Project is
scheduled to be sold for non-payment.

 

Section 8.3      Control; Management. Without the prior written consent of
Lender, there shall be no change in the day-to-day control and management of
Borrower or Borrower’s general partner or managing member, and no change in
their respective organizational documents relating to control over Borrower,
Borrower’s general partner or managing member and/or any Project. Borrower shall
not, nor shall Borrower permit any Subsidiary to, enter into, terminate, replace
or appoint any property manager or terminate or amend the property management
agreement in any material respect for any Project without Lender’s prior written
approval. Any change in ownership or control of a property manager shall be
cause for Lender to re-approve such property manager and its property management
agreement. Each property manager shall hold and maintain all necessary licenses,
certifications and permits required by law. Borrower shall fully perform all of
its covenants, agreements and obligations under any property management
agreement to which it is a party. Borrower shall cause each Subsidiary to fully
perform all of its covenants, agreements and obligations under any property
management agreement to which Subsidiary is a party. Notwithstanding anything to
the contrary in this Section 8.3, changes in the individual officers and
directors and managers of the REIT and its subsidiaries shall be permitted
without the consent of Lender so long as such entities maintain their status as
Qualified Managers.

 

Section 8.4      Operation; Maintenance; Inspection. Borrower shall, and shall
cause each Subsidiary to, observe and comply with all legal requirements
applicable to its existence and to the ownership, use and operation of the
Projects. Borrower shall, and shall cause the Subsidiaries to, maintain the
Projects in good condition and promptly repair any damage or casualty. Borrower
shall not, and shall not permit any Subsidiary to, without the prior written
consent of Lender, undertake any material alteration of any Project or permit
any of the fixtures or personalty owned by Borrower or any Subsidiary to be
removed at any time from any Project, unless the removed item is removed
temporarily for maintenance and repair or, if removed permanently, is obsolete
and is replaced by an article of equal or better suitability and value, owned by
Borrower or such Subsidiary and free and clear of any Liens except those in
favor of Lender. Borrower shall, and shall cause the Subsidiaries to, permit
Lender and its agents, representatives and employees, upon reasonable prior
notice to Borrower, to inspect the Projects and conduct such environmental and
engineering studies as Lender may require, provided such inspections and studies
do not materially interfere with the use and operation of the Projects.
Notwithstanding the foregoing, Borrower and its Subsidiaries shall be permitted
to convert any or all of the existing office, retail or industrial space at the
“1073 Arvada, CO” Project or the “1206 Waltham, MA” Project to self storage
uses, or to otherwise build out such existing spaces for future tenants;
provided that such activities do not violate other provisions of this Agreement,
including without limitation prohibitions against Liens and other Debt.

 

Section 8.5      Taxes on Security. Borrower shall pay all taxes, charges,
filing, registration and recording fees, excises and levies payable with respect
to the Note or the Liens created or secured by the Loan Documents, other than
income, franchise and doing business taxes imposed on Lender. If there shall be
enacted any law (1) deducting all or a portion of the Loan from the value of any
Project for the purpose of taxation, (2) affecting any Lien on any Project, or
(3) changing existing laws of taxation of mortgages, deeds of trust, security
deeds, or

 

35

--------------------------------------------------------------------------------


 

debts secured by real property, or changing the manner of collecting any such
taxes, Borrower shall promptly pay to Lender, on demand, all taxes, costs and
charges for which Lender is or may be liable as a result thereof; however, if
such payment would be prohibited by law or would render the Loan usurious, then
instead of collecting such payment, Lender may declare all amounts owing under
the Loan Documents to be immediately due and payable.

 

Section 8.6      Legal Existence; Name, Etc. Borrower shall, and shall cause
each Subsidiary to, preserve and keep in full force and effect its existence as,
and at all times operate as, a Single Purpose Entity. Borrower and each general
partner or managing member in Borrower shall, and shall cause each Subsidiary
to, preserve and keep in full force and effect its entity status, franchises,
rights and privileges under the laws of the state of its formation, and all
qualifications, licenses and permits applicable to the ownership, use and
operation of the Projects. Neither Borrower, ESP 7 nor any general partner or
managing member of Borrower or ESP 7 shall wind up, liquidate, dissolve,
reorganize, merge, or consolidate with or into any Person, or permit any
Subsidiary or Affiliate of Borrower or ESP 7 to do so. Without limiting the
foregoing, neither Borrower nor ESP 7 shall, nor shall either permit any
Subsidiary to, reincorporate or reorganize itself under the laws of any
jurisdiction other than the jurisdiction in which it is incorporated or
organized as of the Closing Date. Borrower, ESP 7 and each general partner or
managing member in Borrower and ESP 7 shall, and shall cause each Subsidiary to,
conduct business only in its own name and shall not change its name, identity,
organizational structure, state of formation or the location of its chief
executive office or principal place of business unless Borrower (1) shall have
obtained the prior written consent of Lender to such change, and (2) shall have
taken all actions necessary or requested by Lender to file or amend any
financing statement or continuation statement to assure perfection and
continuation of perfection of security interests under the Loan Documents.
Borrower and ESP 7 (and each general partner or managing member in Borrower and
ESP 7, if any) shall, and shall cause each Subsidiary to, maintain its
separateness as an entity, including maintaining separate books, records, and
accounts and observing corporate and partnership formalities independent of any
other entity, shall pay its obligations with its own funds and shall not
commingle funds or assets with those of any other entity. If Borrower or any
Subsidiary does not have an organizational identification number and later
obtains one, Borrower shall promptly notify Lender of such organizational
identification number.

 

Section 8.7      Affiliate Transactions. Without the prior written consent of
Lender, Borrower, ESP 7 and the Subsidiaries shall not engage in any transaction
affecting any Project with an Affiliate of Borrower or of any Borrower Party
except for transactions for which (i) the terms are commercially reasonable and
competitive with amounts that would be paid to or received from third parties on
an “arm’s length” basis, (ii) the terms are reduced to a writing covering all
material aspects of such arrangement, and (iii) the agreement is terminable
without cause by Borrower, ESP 7, Subsidiary or, after the occurrence of an
Event of Default, Lender, without penalty or fee, upon no more than thirty (30)
days’ prior written notice.

 

Section 8.8      Limitation on Other Debt. Borrower (and each general partner or
managing member in Borrower, if any) shall not, without the prior written
consent of Lender, (1) incur any Debt other than the Loan and (2) permit the
Subsidiaries to incur any Debt other than their obligations under the Mortgages
and customary trade payables which are payable, and shall be paid, within sixty
(60) days of when incurred.

 

36

--------------------------------------------------------------------------------


 

Section 8.9            Further Assurances. Borrower shall promptly (1) cure, or
cause the appropriate Borrower Party to cure, any defects in the execution and
delivery of the Loan Documents, (2) provide, and to cause each Borrower Party to
provide, Lender such additional information and documentation on Borrower’s and
each Borrower Party’s legal or beneficial ownership, policies, procedures and
sources of funds as Lender deems necessary or prudent to enable Lender to comply
with Anti-Money Laundering Laws as now in existence or hereafter amended, and
(3) execute and deliver, or cause to be executed and delivered, all such other
documents, agreements and instruments as Lender may reasonably request to
further evidence and more fully describe the collateral for the Loan, to correct
any omissions in the Loan Documents, to perfect, protect or preserve any Liens
created under any of the Loan Documents, or to make any recordings, file any
notices, or obtain any consents, as may be necessary or appropriate in
connection therewith. From time to time upon the written request of Lender,
Borrower shall deliver to Lender a schedule of the name, legal domicile address
and jurisdiction of organization, if applicable, for each Borrower Party and
each holder of a direct legal interest in Borrower or ESP 7.

 

Section 8.10          Estoppel Certificates. Borrower, within ten (10) days
after request, shall furnish to Lender a written statement, duly acknowledged,
setting forth the amount due on the Loan, the terms of payment of the Loan, the
date to which interest has been paid, whether any offsets or defenses exist
against the Loan and, if any are alleged to exist, the nature thereof in detail,
and such other matters as Lender reasonably may request.

 

Section 8.11          Notice of Certain Events. Borrower shall promptly notify
Lender of (1) any Potential Default or Event of Default, together with a
detailed statement of the steps being taken to cure such Potential Default or
Event of Default; (2) any notice of default received by Borrower or any
Subsidiary under other obligations relating to any Project or otherwise material
to Borrower’s or any Subsidiary’s business; and (3) any threatened or pending
legal, judicial or regulatory proceedings, including any dispute between
Borrower or any Subsidiary and any governmental authority, affecting Borrower,
any Subsidiary or any Project in any material respect.

 

Section 8.12          Indemnification. Except for matters caused by Lender’s
gross negligence or willful misconduct, Borrower shall indemnify, defend and
hold Lender harmless from and against any and all losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs and
disbursements (including the reasonable fees and actual expenses of Lender’s
counsel) of any kind or nature whatsoever, including those arising from the
joint, concurrent, or comparative negligence of Lender, in connection with
(1) any inspection, review or testing of or with respect to the Projects,
(2) any investigative, administrative, mediation, arbitration, or judicial
proceeding, whether or not Lender is designated a party thereto, commenced or
threatened at any time (including after the repayment of the Loan) in any way
related to the execution, delivery or performance of any Loan Document or to any
Project, (3) any proceeding instituted by any Person claiming a Lien, and
(4) any brokerage commissions or finder’s fees claimed by any broker or other
party in connection with the Loan, any Project, or any of the transactions
contemplated in the Loan Documents, except to the extent any of the foregoing is
caused by Lender’s gross negligence or willful misconduct.

 

37

--------------------------------------------------------------------------------


 

Section 8.13          Application of Operating Revenues. All Operating Revenues
shall be applied to the payment of Debt Service and other payments due under the
Loan Documents, taxes, assessments, water charges, sewer rents and other
governmental charges levied, assessed or imposed against the Projects, insurance
premiums, operations and maintenance charges relating to the Projects, and other
obligations of the lessor under leases of space at each Project, before using
Operating Revenues for any other purpose.

 

Section 8.14          Representations and Warranties. Borrower will cause all
representations and warranties to remain true and correct all times while any
portion of the Loan remains outstanding.

 

Section 8.15          Immediate Repairs. Within six (6) months after the Closing
Date, Borrower shall deliver to Lender evidence reasonably satisfactory to
Lender that Borrower has completed, Lien free and in accordance with applicable
Laws, the immediate repairs work described in the table set forth in Schedule
8.15 for the designated Projects (as such work is more particularly described in
the engineering reports for such Projects prepared by Lender’s consultant(s) in
connection with the Loan closing, copies of which have been delivered to
Borrower).

 

Section 8.16          1206 Waltham, MA Lease. On or before July 31, 2008,
Borrower shall either (i) deliver to Lender evidence reasonably satisfactory to
Lender that Foster-Miller or one or more other tenants acceptable to Lender have
leased the entirety of the space currently covered by the Foster-Miller Lease
through at least October 31, 2013 (with no early termination rights or options)
at an annual base rental rate of not less than $22.00 per square foot plus
percentage rent and other amounts equivalent to those due under the
Foster-Miller Lease (and such lease or leases otherwise comply with the terms of
this Agreement), and each such tenant has accepted possession of its leased
premises, has commenced paying rent, is not then otherwise in default under its
lease, and has executed and delivered to Lender an estoppel certificate, in form
and substance satisfactory to Lender, confirming the foregoing matters and such
other matters concerning such tenant and its lease as Lender reasonably
requires, or (ii) have (A) caused the Project known as “1206 Waltham, MA” to be
released from the Lien of the Loan Documents in accordance with Section 2.8
above and (B) added one or more Additional Project(s) in accordance with
Section 2.9 above which have an aggregate Valuation Amount that equals or
exceeds the Valuation Amount of the “1206 Waltham, MA” Project, and which would
increase the Debt Service Coverage to at least 1.15:1.00 based on an Applicable
Margin of 2.05% and assuming the outstanding Loan balance equals the Maximum
Commitment. Should Borrower fail to satisfy the requirements set forth in either
of clause (i) or (ii) above, Lender, in its sole and absolute discretion, may
decrease the Valuation Amount and the Underwritten NOI of the “1206 Waltham, MA”
Project to exclude any value or income attributable to retail or office uses.

 

Section 8.17          Contribution Agreement. Without the prior written consent
of Lender, Borrower and the Subsidiaries shall not amend, modify or terminate
the Contribution Agreement.

 

38

--------------------------------------------------------------------------------


 

ARTICLE 9

 

ANTI-MONEY LAUNDERING AND

INTERNATIONAL TRADE CONTROLS

 

Section 9.1       Compliance with International Trade Control Laws and OFAC
Regulations. Borrower represents, warrants and covenants to Lender that:

 

(1)          It is not now nor shall it be at any time until after the Loan is
fully repaid a Person with whom a U.S. Person, including a Financial
Institution, is prohibited from transacting business of the type contemplated by
this Agreement, whether such prohibition arises under U.S. law, regulation,
executive orders and lists published by the OFAC (including those executive
orders and lists published by OFAC with respect to Specially Designated
Nationals and Blocked Persons) or otherwise.

 

(2)          No Borrower Party and no Person who owns a direct interest in
Borrower is now nor shall be at any time until after the Loan is fully repaid a
Person with whom a U.S. Person, including a Financial Institution, is prohibited
from transacting business of the type contemplated by this Agreement, whether
such prohibition arises under U.S. law, regulation, executive orders and lists
published by the OFAC (including those executive orders and lists published by
OFAC with respect to Specially Designated Nationals and Blocked Persons) or
otherwise.

 

Section 9.2       Borrower’s Funds. Borrower represents, warrants and covenants
to Lender that:

 

(1)          It has taken, and shall continue to take until after the Loan is
fully repaid, such measures as are required by law to verify that the funds
invested in the Borrower are derived (a) from transactions that do not violate
U.S. law nor, to the extent such funds originate outside the United States, do
not violate the laws of the jurisdiction in which they originated; and (b) from
permissible sources under U.S. law and to the extent such funds originate
outside the United States, under the laws of the jurisdiction in which they
originated.

 

(2)          To the best of its knowledge, neither Borrower, nor any Borrower
Party, nor any holder of a direct interest in Borrower, nor any Person providing
funds to Borrower (a) is under investigation by any governmental authority for,
or has been charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities, any crimes which in the United States would be
predicate crimes to money laundering, or any violation of any Anti-Money
Laundering Laws; (b) has been assessed civil or criminal penalties under any
Anti-Money Laundering Laws; and (c) has had any of its/his/her funds seized or
forfeited in any action under any Anti-Money Laundering Laws.

 

(3)          Borrower shall make payments on the Loan using funds invested in
Borrower, Operating Revenues or insurance proceeds unless otherwise agreed to by
Lender.

 

39

--------------------------------------------------------------------------------


 

(4)      To the best of Borrower’s knowledge, as of the Closing Date and at all
times during the term of the Loan, all Operating Revenues are and will be
derived from lawful business activities of Project tenants or other permissible
sources under U.S. law. Notwithstanding the foregoing, Borrower shall not be in
violation of this Section 9.2(4) if upon discovery that Operating Revenues are
derived from the unlawful business activity of a Project tenant, or from any
impermissible source under U.S. law, Borrower takes commercially reasonable
steps to terminate or remove or prohibit the same.

 

(5)      During the term of the Loan and on the Maturity Date, Borrower will
take reasonable steps to verify that funds used to make payments on the Loan and
to repay the Loan in full (whether in connection with a refinancing, asset sale
or otherwise) are from sources permissible under U.S. law and to the extent such
funds originate outside the United States, permissible under the laws of the
jurisdiction in which they originated.

 

ARTICLE 10

 

EVENTS OF DEFAULT

 

Each of the following shall constitute an Event of Default under the Loan:

 

Section 10.1         Payments. Borrower’s failure to pay any regularly scheduled
installment of principal, interest or other amount due under the Loan Documents
within five (5) days after the date when due, or Borrower’s failure to pay the
Loan at the Maturity Date, whether by acceleration or otherwise.

 

Section 10.2         Insurance. Borrower’s failure to maintain or cause any
Subsidiary to maintain insurance as required under Section 3.1 of this
Agreement.

 

Section 10.3         Transfer. Any Transfer occurs in violation of Section 8.1
of this Agreement.

 

Section 10.4         Covenants. Borrower’s failure to perform, observe or comply
with any of the agreements, covenants or provisions contained in this Agreement
or in any of the other Loan Documents, or any Borrower Party’s failure to
perform observe or comply with any of the agreements, covenants or provisions
contained in any of the other Loan Documents to which it is a party (in each
case, other than those agreements, covenants and provisions referred to
elsewhere in this Article 10), and the continuance of such failure for thirty
(30) days after notice by Lender to Borrower; however, subject to any shorter
period for curing any failure by Borrower or the applicable Borrower Party as
specified in any of the other Loan Documents, Borrower or the applicable
Borrower Party shall have an additional sixty (60) days to cure such failure if
(1) such failure does not involve the failure to make payments on a monetary
obligation; (2) such failure cannot reasonably be cured within thirty (30) days
but, using reasonable diligence, is curable within such 60-day period;
(3) Borrower or the applicable Borrower Party is diligently undertaking to cure
such default, and (4) Borrower or the applicable Borrower Party has provided
Lender with security reasonably satisfactory to Lender against any

 

40

--------------------------------------------------------------------------------


 

interruption of payment or impairment of collateral as a result of such
continuing failure. The notice and cure provisions of this Section 10.4 do not
apply to the other Events of Default described in this Article 10 or to
Borrower’s or any Borrower Party’s failure to perform, observe or comply with
any of the agreements, covenants or provisions contained in Article 9 (for which
no notice and cure period shall apply).

 

Section 10.5         Representations and Warranties. Any representation or
warranty made in any Loan Document proves to be untrue in any material respect
when made or deemed made.

 

Section 10.6         Other Encumbrances. Any default under any document or
instrument, other than the Loan Documents, evidencing or creating a Lien on any
Project or any part thereof.

 

Section 10.7         Involuntary Bankruptcy or Other Proceeding. Commencement of
an involuntary case or other proceeding against Borrower, any Borrower Party or
any other Person having an ownership or security interest in any Project (each,
a “Bankruptcy Party”) which seeks liquidation, reorganization or other relief
with respect to it or its Debts or other liabilities under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeks the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any of its property, and such involuntary case or other
proceeding shall remain undismissed or unstayed for a period of sixty (60) days;
or an order for relief against a Bankruptcy Party shall be entered in any such
case under the Federal Bankruptcy Code.

 

Section 10.8         Voluntary Petitions, Etc. Commencement by a Bankruptcy
Party of a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its Debts or other
liabilities under any bankruptcy, insolvency or other similar law or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official for it or any of its property, or consent by a Bankruptcy Party to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or the making
by a Bankruptcy Party of a general assignment for the benefit of creditors, or
the failure by a Bankruptcy Party, or the admission by a Bankruptcy Party in
writing of its inability, to pay its debts generally as they become due, or any
action by a Bankruptcy Party to authorize or effect any of the foregoing.

 

Section 10.9         Joinder. Any Joinder Party’s failure to timely perform,
observe or comply with any of the agreements, covenants or provisions contained
in the Joinder hereto.

 

ARTICLE 11

 

REMEDIES

 

Section 11.1         Remedies - Insolvency Events. Upon the occurrence of any
Event of Default described in Section 10.7 or 10.8, the obligations of Lender to
advance amounts hereunder shall immediately terminate, and all amounts due under
the Loan Documents immediately shall become due and payable, all without written
notice and without presentment, demand, protest, notice of protest or dishonor,
notice of intent to accelerate the maturity thereof,

 

41

--------------------------------------------------------------------------------


 

notice of acceleration of the maturity thereof, or any other notice of default
of any kind, all of which are hereby expressly waived by Borrower; however, if
the Bankruptcy Party under Section 10.7 or 10.8 is other than Borrower, then all
amounts due under the Loan Documents shall become immediately due and payable at
Lender’s election, in Lender’s sole discretion.

 

Section 11.2         Remedies - Other Events. Except as set forth in
Section 11.1 above, while any Event of Default exists, Lender may (1) by written
notice to Borrower, declare the entire Loan to be immediately due and payable
without presentment, demand, protest, notice of protest or dishonor, notice of
intent to accelerate the maturity thereof, notice of acceleration of the
maturity thereof, or other notice of default of any kind, all of which are
hereby expressly waived by Borrower, (2) terminate the obligation, if any, of
Lender to advance amounts hereunder, and (3) exercise all rights and remedies
therefor under the Loan Documents and at law or in equity.

 

Section 11.3         Lender’s Right to Perform the Obligations. If Borrower or
any Subsidiary shall fail, refuse or neglect to make any payment or perform any
act required by the Loan Documents, then while any Event of Default exists, and
without notice to or demand upon Borrower or any Subsidiary and without waiving
or releasing any other right, remedy or recourse Lender may have because of such
Event of Default, Borrower (on its own behalf and of behalf of the Subsidiaries)
agrees that Lender may (but shall not be obligated to) make such payment or
perform such act for the account of Borrower or the applicable Subsidiary and at
the expense of Borrower, and shall have the right to enter upon the Projects for
such purpose and to take all such action thereon and with respect to the
Projects as it may deem necessary or appropriate. If Lender shall elect to pay
any sum due with reference to any Project, Lender may do so in reliance on any
bill, statement or assessment procured from the appropriate governmental
authority or other issuer thereof without inquiring into the accuracy or
validity thereof. Similarly, in making any payments to protect the security
intended to be created by the Loan Documents, Lender shall not be bound to
inquire into the validity of any apparent or threatened adverse title, lien,
encumbrance, claim or charge before making an advance for the purpose of
preventing or removing the same. Borrower shall indemnify, defend and hold
Lender harmless from and against any and all losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements of any kind or nature whatsoever, including reasonable attorneys’
fees, incurred or accruing by reason of any acts performed by Lender pursuant to
the provisions of this Section 11.3, including those arising from the joint,
concurrent, or comparative negligence of Lender, except as a result of Lender’s
gross negligence or willful misconduct. All sums paid by Lender pursuant to this
Section 11.3 and all other sums expended by Lender to which it shall be entitled
to be indemnified, together with interest thereon at the Default Rate from the
date of such payment or expenditure until paid, shall constitute additions to
the Loan, shall be secured by the Loan Documents and shall be paid by Borrower
to Lender upon demand.

 

42

--------------------------------------------------------------------------------

 

ARTICLE 12

 

MISCELLANEOUS

 

Section 12.1    Notices.  Any notice required or permitted to be given under
this Agreement shall be in writing and either shall be mailed by certified mail,
postage prepaid, return receipt requested, or sent by overnight air courier
service, or personally delivered to a representative of the receiving party, or
sent by telecopy or electronic mail (provided that for both telecopy and
electronic mail delivery, an identical notice is also sent simultaneously by
mail, overnight courier or personal delivery as otherwise provided in this
Section 12.1). All such notices shall be mailed, sent or delivered, addressed to
the party for whom it is intended at its address set forth below.

 

If to Borrower:

 

ESP Seven Subsidiary LLC

 

 

 

2795 East Cottonwood Parkway, Suite 400

 

 

 

Salt Lake City, Utah 84121

 

 

 

Attention:

David L. Rasmussen, General Counsel

 

 

Telecopy:

(801) 365-4947

 

 

E-Mail: drasmussen@extraspace.com

 

 

If to Lender:

 

General Electric Capital Corporation

 

 

 

c/o GE Real Estate

 

 

 

16479 Dallas Parkway, Suite 500

 

 

 

Addison, Texas 75001

 

 

 

Attention:

Asset Manager/Extra Space Credit Line

 

 

Telecopy:

(972) 447-2520

 

 

E-Mail: scot.florsheim@gecapital.com

 

 

Any notice so addressed and sent by United States mail or overnight courier
shall be deemed to be given on the earliest of (1) when actually delivered,
(2) on the first Business Day after deposit with an overnight air courier
service, or (3) on the third Business Day after deposit in the United States
mail, postage prepaid, in each case to the address of the intended addressee
(except as otherwise provided in the Mortgages). Any notice so delivered in
person shall be deemed to be given when receipted for by, or actually received
by Lender or Borrower, as the case may be. If given by telecopy, a notice shall
be deemed given and received when the telecopy is transmitted to the party’s
telecopy number specified above and confirmation of complete receipt is received
by the transmitting party during normal business hours or on the next Business
Day if not confirmed during normal business hours, and an identical notice is
also sent simultaneously by mail, overnight courier, or personal delivery as
otherwise provided in this Section 12.1. If given by electronic mail, a notice
shall be deemed given and received when the electronic mail is transmitted to
the recipient’s electronic mail address specified above and electronic
confirmation of receipt (either by reply from the recipient or by automated
response to a request for delivery receipt) is received by the sending party
during normal business hours or on the next Business Day if not confirmed during
normal business hours, and an identical notice is also sent simultaneously by
mail, overnight courier or personal delivery as otherwise provided in this
Section 12.1. Except for telecopy and electronic mail notices sent as expressly
described above, no notice hereunder shall be effective if sent or delivered by
electronic means. Either

 

43

--------------------------------------------------------------------------------


 

party may designate a change of address by written notice to the other by giving
at least ten (10) days prior written notice of such change of address.

 

Section 12.2    Amendments and Waivers; References. No amendment or waiver of
any provision of the Loan Documents shall be effective unless in writing and
signed by the party against whom enforcement is sought. This Agreement and the
other Loan Documents shall not be executed, entered into, altered, amended, or
modified by electronic means. Without limiting the generality of the foregoing,
the Borrower and Lender hereby agree that the transactions contemplated by this
Agreement shall not be conducted by electronic means, except as specifically set
forth in Section 12.1 regarding notices. Any reference to a Loan Document,
whether in this Agreement or in any other Loan Document, shall be deemed to be a
reference to such Loan Document as it may hereafter from time to time be
amended, modified, supplemented and restated in accordance with the terms
hereof.

 

Section 12.3    Limitation on Interest. It is the intention of the parties
hereto to conform strictly to applicable usury laws. Accordingly, all agreements
between Borrower and Lender with respect to the Loan are hereby expressly
limited so that in no event, whether by reason of acceleration of maturity or
otherwise, shall the amount paid or agreed to be paid to Lender or charged by
Lender for the use, forbearance or detention of the money to be lent hereunder
or otherwise, exceed the maximum amount allowed by law. If the Loan would be
usurious under applicable law, then, notwithstanding anything to the contrary in
the Loan Documents: (1) the aggregate of all consideration which constitutes
interest under applicable law that is contracted for, taken, reserved, charged
or received under the Loan Documents shall under no circumstances exceed the
maximum amount of interest allowed by applicable law, and any excess shall be
credited on the Note by the holder thereof (or, if the Note has been paid in
full, refunded to Borrower); and (2) if maturity is accelerated by reason of an
election by Lender, or in the event of any prepayment, then any consideration
which constitutes interest may never include more than the maximum amount
allowed by applicable law. In such case, excess interest, if any, provided for
in the Loan Documents or otherwise, to the extent permitted by applicable law,
shall be amortized, prorated, allocated and spread from the date of advance
until payment in full so that the actual rate of interest is uniform through the
term hereof. If such amortization, proration, allocation and spreading is not
permitted under applicable law, then such excess interest shall be canceled
automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited on the Note (or, if the Note has been paid
in full, refunded to Borrower). The terms and provisions of this Section 12.3
shall control and supersede every other provision of the Loan Documents. If at
any time the laws of the United States of America permit Lender to contract for,
take, reserve, charge or receive a higher rate of interest than is allowed by
applicable state law (whether such federal laws directly so provide or refer to
the law of any state), then such federal laws shall to such extent govern as to
the rate of interest which Lender may contract for, take, reserve, charge or
receive under the Loan Documents.

 

Section 12.4    Invalid Provisions. If any provision of any Loan Document is
held to be illegal, invalid or unenforceable, such provision shall be fully
severable; the Loan Documents shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part thereof;
the remaining provisions thereof shall remain in full effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance

 

44

--------------------------------------------------------------------------------


 

therefrom; and in lieu of such illegal, invalid or unenforceable provision there
shall be added automatically as a part of such Loan Document a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible to be legal, valid and enforceable.

 

Section 12.5    Reimbursement of Expenses. Except as expressly provided in
Section 5.2(3) and Section 7.5, Borrower shall pay all costs and expenses
incurred by Lender in connection with the negotiation, documentation, closing,
disbursement and administration of the Loan (excluding the costs of any sale of
an interest in the Loan under Section 12.11), including fees and expenses of
Lender’s attorneys and Lender’s environmental, engineering, accounting and other
consultants; fees, charges and taxes for the recording or filing of Loan
Documents; financial investigation, audit and inspection fees and costs;
settlement of condemnation and casualty awards; title search costs, premiums for
title insurance and endorsements thereto; and fees and costs for UCC and
litigation searches and background checks. Borrower shall, upon request,
promptly reimburse Lender for all amounts expended, advanced or incurred by
Lender to collect the Note, or to enforce the rights of Lender under this
Agreement or any other Loan Document, or to defend or assert the rights and
claims of Lender under the Loan Documents or with respect to the Projects (by
litigation or other proceedings), which amounts will include all court costs,
attorneys’ fees and expenses, fees of auditors and accountants, and
investigation expenses as may be incurred by Lender in connection with any such
matters (whether or not litigation is instituted), together with interest at the
Default Rate on each such amount from the date of disbursement until the date of
reimbursement to Lender, all of which shall constitute part of the Loan and
shall be secured by the Loan Documents.

 

Section 12.6    Approvals; Third Parties; Conditions. All rights retained or
exercised by Lender to review or approve leases, contracts, plans, studies and
other matters, including Borrower’s and any other Person’s compliance with the
provisions of Article 9 and compliance with laws applicable to Borrower, the
Projects or any other Person, are solely to facilitate Lender’s credit
underwriting, and shall not be deemed or construed as a determination that
Lender has passed on the adequacy thereof for any other purpose and may not be
relied upon by Borrower or any other Person. This Agreement is for the sole and
exclusive use of Lender and Borrower and may not be enforced, nor relied upon,
by any Person other than Lender and Borrower. All conditions of the obligations
of Lender hereunder, including the obligation to make advances, are imposed
solely and exclusively for the benefit of Lender, its successors and assigns,
and no other Person shall have standing to require satisfaction of such
conditions or be entitled to assume that Lender will refuse to make advances in
the absence of strict compliance with any or all of such conditions, and no
other Person shall, under any circumstances, be deemed to be a beneficiary of
such conditions, any and all of which may be freely waived in whole or in part
by Lender at any time in Lender’s sole discretion.

 

Section 12.7    Lender Not in Control; No Partnership. None of the covenants or
other provisions contained in this Agreement shall, or shall be deemed to, give
Lender the right or power to exercise control over the affairs or management of
Borrower, the power of Lender being limited to the rights to exercise the
remedies referred to in the Loan Documents. The relationship between Borrower
and Lender is, and at all times shall remain, solely that of debtor and
creditor. No covenant or provision of the Loan Documents is intended, nor shall
it be deemed or construed, to create a partnership, joint venture, agency or
common interest in profits or income between Lender and Borrower (or any
Subsidiary) or to create an equity interest in the

 

45

--------------------------------------------------------------------------------


 

Projects in Lender. Lender neither undertakes nor assumes any responsibility or
duty to Borrower, to the Subsidiaries or to any other Person with respect to the
Projects or the Loan, except as expressly provided in the Loan Documents; and
notwithstanding any other provision of the Loan Documents: (1) Lender is not,
and shall not be construed as, a partner, joint venturer, alter ego, manager,
controlling person or other business associate or participant of any kind of
Borrower or its stockholders, members, partners or Subsidiaries and Lender does
not intend to ever assume such status; (2) Lender shall in no event be liable
for any Debts, expenses or losses incurred or sustained by Borrower or any
Subsidiary; and (3) Lender shall not be deemed responsible for or a participant
in any acts, omissions or decisions of Borrower or its stockholders, members,
partners or Subsidiaries. Lender and Borrower disclaim any intention to create
any partnership, joint venture, agency or common interest in profits or income
between Lender and Borrower or the Subsidiaries, or to create any equity in the
Projects in Lender, or any sharing of liabilities, losses, costs or expenses.

 

Section 12.8    Time of the Essence. Time is of the essence with respect to this
Agreement.

 

Section 12.9    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Lender and Borrower and the respective successors and
assigns of Lender and Borrower, provided that neither Borrower nor any other
Borrower Party shall, without the prior written consent of Lender, assign any
rights, duties or obligations hereunder.

 

Section 12.10    Renewal, Extension or Rearrangement. All provisions of the Loan
Documents shall apply with equal effect to each and all promissory notes and
amendments thereof hereinafter executed which in whole or in part represent a
renewal, extension, increase or rearrangement of the Loan. For portfolio
management purposes, at any time during the term of the Loan Lender may elect to
divide the Loan into two or more separate loans evidenced by separate promissory
notes so long as the payment and other obligations of Borrower are not
effectively increased or otherwise modified. Borrower agrees to cooperate, and
to cause the Subsidiaries to cooperate, with Lender and to execute such
documents as Lender reasonably may request to effect such division of the Loan.

 

Section 12.11    Sale of Loan, Participation. Lender, at any time and without
the consent of Borrower or any Borrower Party, may grant participations in or
sell, transfer, assign and convey all or any portion of its right, title and
interest in and to the Loan, this Agreement and the other Loan Documents and any
collateral given to secure the Loan. Lender shall have the right (but shall be
under no obligation) to make available to any party for the purpose of granting
participations in or selling, transferring, assigning or conveying all or any
part of the Loan (including any governmental agency or authority and any
prospective bidder at any foreclosure sale of any Project) any and all
information which Lender may have with respect to the Projects, Borrower and any
Borrower Party, whether provided by Borrower, any Borrower Party or any third
party, or obtained as a result of any environmental assessments. Borrower and
each Borrower Party agrees that Lender shall have no liability whatsoever as a
result of delivering any such information to any third party, and Borrower and
the other Borrower Parties, on behalf of themselves and their successors and
assigns, hereby release and discharge Leader from any and all liabilities,
claims, damages, or causes of action arising out of, connected with or
incidental to the delivery of any such information to any third party.

 

46

--------------------------------------------------------------------------------


 

Section 12.12    Waivers. No course of dealing on the part of Lender, its
officers, employees, consultants or agents, nor any failure or delay by Lender
with respect to exercising any right, power or privilege of Lender under any of
the Loan Documents, shall operate as a waiver thereof.

 

Section 12.13    Cumulative Rights. Rights and remedies of Lender under the Loan
Documents shall be cumulative, and the exercise or partial exercise of any such
right or remedy shall not preclude the exercise of any other right or remedy.

 

Section 12.14    Singular and Plural. Words used in this Agreement and the other
Loan Documents in the singular, where the context so permits, shall be deemed to
include the plural and vice versa. The definitions of words in the singular in
this Agreement and the other Loan Documents shall apply to such words when used
in the plural where the context so permits and vice versa.

 

Section 12.15    Phrases. When used in this Agreement and the other Loan
Documents, the phrase “including” shall mean “including, but not limited to,”
the phrase “satisfactory to Lender” shall mean “in form and substance
satisfactory to Lender in all respects,” the phrase “with Lender’s consent” or
“with Lender’s approval” shall mean such consent or approval at Lender’s sole
discretion, and the phrase “acceptable to Lender” shall mean “acceptable to
Lender at Lender’s sole discretion.”

 

Section 12.16    Exhibits and Schedules. The exhibits and schedules attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein.

 

Section 12.17    Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this Agreement
and the other Loan Documents or the exhibits hereto and thereto are only for the
convenience of the parties and shall not be construed to have any effect or
meaning with respect to the other content of such articles, sections,
subsections or other divisions, such other content being controlling as to the
agreement between the parties hereto.

 

Section 12.18    Promotional Material. Borrower authorizes Lender to issue press
releases, advertisements and other promotional materials in connection with
Lender’s own promotional and marketing activities, and describing the Loan in
general terms or in detail and Lender’s participation in the Loan, provided that
all references to Borrower contained in any such press releases, advertisements
or promotional materials shall be approved in writing by Borrower in advance of
issuance. All references to Lender contained in any press release, advertisement
or promotional material issued by Borrower shall be approved in writing by
Lender in advance of issuance; provided, however, Lender shall not have any
approval rights over any disclosures to, or filings with, the Securities and
Exchange Commission or New York Stock Exchange (or similar public notices) made
by REIT.

 

Section 12.19    Survival. All of the representations, warranties, covenants,
and indemnities hereunder, and under the indemnification provisions of the other
Loan Documents, shall survive the repayment in full of the Loan and the release
of the liens evidencing or securing

 

47

--------------------------------------------------------------------------------


 

the Loan, and shall survive the transfer (by sale, foreclosure, conveyance in
lieu of foreclosure or otherwise) of any or all right, title and interest in and
to the Projects to any party, whether or not an Affiliate of Borrower.

 

Section 12.20    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN)
OR ACTION OF EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE
RIGHTS UNDER THE LOAN DOCUMENTS OR IN ANY WAY RELATING TO THE LOAN OR THE
PROJECTS (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS
AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A
MATERIAL INDUCEMENT FOR LENDER TO ENTER THIS AGREEMENT.

 

Section 12.21    Punitive or Consequential Damages; Waiver. Neither Lender nor
Borrower shall be responsible or liable to the other or to any other Person for
any punitive, exemplary or consequential damages which may be alleged as a
result of the Loan or the transaction contemplated hereby, including any breach
or other default by any party hereto. Borrower represents and warrants to Lender
that as of the Closing Date neither Borrower nor any Borrower Party has any
claims against Lender in connection with the Loan.

 

Section 12.22    Governing Law. Except as otherwise expressly provided in any of
the other Loan Documents, in all respects, including all matters of
construction, validity and performance, this Agreement, the other Loan
Documents, and the obligations arising hereunder and thereunder, are being
executed and delivered, and are intended to be performed, in the state of Utah
and the laws of the state of Utah and of the United States of America shall
govern the rights and duties of the parties hereto and the validity,
construction, enforcement and interpretation of the Loan Documents, without
regard to the principals thereof regarding conflict of laws. Lender and Borrower
agree to submit to personal jurisdiction and to waive any objection as to venue
in the County of Salt Lake, State of Utah. Nothing herein shall preclude Lender
or Borrower from bringing suit or taking other legal action in any other
jurisdiction.

 

Section 12.23    Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between Lender and Borrower and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof, including any commitment letter (if
any) issued by Lender with respect to the Loan. Accordingly, the Loan Documents
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties. If any conflict or inconsistency exists between this Agreement and
any of the other Loan Documents, the terms of this Agreement shall control.

 

48

--------------------------------------------------------------------------------


 

Section 12.24    Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

 

Section 12.25    Agreements Regarding Borrower and Subsidiaries.

 

(1)          Performance of Obligations. Borrower and Lender acknowledge that
(a) Borrower and ESP 7 have formed the Subsidiaries for the purposes of owning
and operating certain Projects, (b) the Loan Documents contain many provisions
relating to the Subsidiaries, the ownership and operation of certain Projects
and the determination of Underwritten NOI, Net Cash Flow and net sales proceeds
resulting from the operation and/or sale of such Projects, and (c) Borrower and
ESP 7 collectively hold directly all of the beneficial ownership interests in
the Subsidiaries and have total control of the Subsidiaries in all respects.
Therefore, for purposes of this Agreement and each of the other Loan Documents,
whether or not expressly stated herein or therein, whenever this Agreement or
any of the other Loan Documents imposes any obligation on Borrower with respect
to the Projects owned by the Subsidiaries (other than the Non-Borrower
Subsidiaries) that would typically be an obligation performed by the direct
owner of the Projects: (i) Borrower shall be obligated to perform such
obligation itself, or to cause the applicable Subsidiary to perform such
obligation on behalf of Borrower; and (ii) Borrower’s failure to perform any
such obligation itself, or to cause the applicable Subsidiary to perform such
obligation on behalf of Borrower, shall be deemed a default by Borrower
hereunder. In addition, for purposes of all representations and warranties of
Borrower under the Loan Documents, all knowledge of the Subsidiaries shall be
attributed to Borrower. Even though particular covenants, obligations or
representations and warranties set forth in this Agreement or any of the other
Loan Documents may refer to Borrower only, all such references shall deemed
subject to the foregoing rules of construction and any default in the
performance of any such covenant or obligation, and any breach of any such
representation and warranty, shall be deemed a default of Borrower hereunder.

 

(2)          Loan Advances and Payments By Lender. All advances of Loan proceeds
may be made by Lender (at Lender’s option) to Borrower or directly to one or
more Subsidiaries, and all such advances to (i) Subsidiaries other than
Non-Borrower Subsidiaries shall be deemed to have been made by Lender to
Borrower and thereupon contributed by Borrower to the capital of such
Subsidiaries and (ii) Non-Borrower Subsidiaries shall be deemed to have been
made by Lender to Borrower and thereupon distributed by Borrower to ESP 7, and
thereupon contributed by ESP 7 to the capital of such Subsidiaries. Further, any
reserve funds or other amounts that are disbursed by Lender to a Subsidiary
under this Agreement or any of the other Loan Documents shall be deemed to have
been disbursed to Borrower. Lender’s advance of any Loan funds or disbursement
of any reserve funds or other amounts to or for the benefit or account of any
Subsidiary shall constitute a complete discharge of Lender’s obligations to
Borrower under the Loan Documents with respect to such sums; and the
Subsidiaries and Borrower shall look solely to each other for the proper
distribution of any such sums among themselves. Lender shall have no
responsibility or liability whatsoever for the proper distribution of any such
sums between Borrower and the Subsidiaries.

 

49

--------------------------------------------------------------------------------


 

(3)          Communications. All notices, instructions and other communications
of any nature (a) that are given to Lender by any Subsidiary shall be deemed to
have been given by Borrower (and Borrower hereby appoints each Subsidiary to act
as its agent for such purpose), and (b) that are given to a Subsidiary by Lender
shall be deemed to have been given to Borrower.

 

ARTICLE 13

 

LIMITATIONS ON LIABILITY

 

Section 13.1    Limitation on Liability.

 

(1)          Except as provided below in this Section 13.1, Borrower shall not
be personally liable for amounts due under the Loan Documents.

 

(2)          Borrower shall be personally liable to Lender for any deficiency,
loss or damage suffered by Lender because of: (a) Borrower’s commission of a
criminal act, (b) the failure by Borrower or any Borrower Party to apply any
funds derived from any Project, including Operating Revenues, security deposits,
insurance proceeds and condemnation awards, as required by the Loan Documents;
(c) the fraud or misrepresentation by Borrower or any Borrower Party made in or
in connection with the Loan Documents or the Loan; (d) Borrower’s, ESP 7’s or
any Subsidiary’s collection of rents more than one month in advance (except to
the extent permitted in Section 6.3) or entering into, modifying or canceling
leases, or receipt of monies by Borrower or any Borrower Party in connection
with the modification or cancellation of any leases, in violation of this
Agreement or any of the other Loan Documents; (e) Borrower’s, ESP 7’s or any
Subsidiary’s interference with Lender’s exercise of rights under the Assignment
of Rents and Leases; (f) Borrower’s, ESP 7’s or any Subsidiary’s failure to turn
over to Lender all tenant security deposits upon Lender’s demand following an
Event of Default; (g) Borrower’s failure to timely renew any letter of credit
issued in connection with the Loan; (h) Borrower’s, ESP 7’s or any Subsidiary’s
failure to maintain insurance as required by this Agreement or to pay any taxes
or assessments affecting any Project; (i) damage or destruction to any Project
caused by the negligent or intentional acts or omissions of Borrower, ESP 7 any
Subsidiary, its agents, employees, or contractors; (j) Borrower’s, ESP 7’s or
any Subsidiary’s failure to perform its obligations with respect to
environmental matters under Article 5; (k) Borrower’s failure to pay for any
loss, liability or expense incurred by Lender arising out of any claim or
allegation made by Borrower, ESP 7 or any Subsidiary, their successors or
assigns, or any creditor of Borrower, ESP 7 or any Subsidiary, that this
Agreement or the transactions contemplated by the Loan Documents establish a
joint venture, partnership or other similar arrangement between Borrower, ESP 7
and/or any Subsidiary and Lender; (1) any brokerage commission or finder’s fees
claimed in connection with the transactions contemplated by the Loan Documents;
or (m) uninsured damage to any Project resulting from acts of terrorism.
Borrower also shall be personally liable to Lender for any and all attorneys’
fees and expenses and court costs incurred by Lender in enforcing this
Section 13.1(2) or otherwise incurred by Lender in connection with any of the
foregoing

 

50

--------------------------------------------------------------------------------


 

matters, regardless of whether such matters are legal or equitable in nature or
arise under tort or contract law.

 

(3)          Notwithstanding anything to the contrary contained in the Loan
Documents, the limitation on Borrower’s liability contained in
Section 13.1(1) SHALL BECOME NULL AND VOID and shall be of no further force and
effect:

 

(a)    if any Transfer in violation of the Loan Documents occurs;

 

(b)    if Borrower, ESP 7, any Subsidiary or any of their respective members,
partners or shareholders files a petition under the United States Bankruptcy
Code or similar state insolvency laws;

 

(c)    if Borrower, ESP 7 or any Subsidiary becomes the subject of an
involuntary proceeding under the United States Bankruptcy Code or similar state
insolvency laws, and either (i) Borrower, ESP 7, any Subsidiary or any Affiliate
of Borrower, ESP 7 or any Subsidiary conspired or cooperated with one or more
creditors of Borrower, ESP 7 or the applicable Subsidiary to commence such
involuntary proceeding, or (ii) Borrower, ESP 7 or the applicable Subsidiary
fails to use commercially reasonable efforts to obtain a dismissal of such
involuntary proceeding; or

 

(d)    without limiting paragraphs (b) and (c) above, upon the avoidance or any
attempted avoidance or claim of avoidability by any Subsidiary or any Affiliate
of any Subsidiary (whether directly by such Subsidiary or such Affiliate, as a
debtor or as a debtor in possession), or by a trustee in bankruptcy, an assignee
for the benefit of creditors or a receiver for any of them, whether brought
directly by or on behalf of any Subsidiary’s creditors, equity holders or estate
in a state or federal bankruptcy or insolvency proceeding or brought by any
debtor, debtor in possession or trustee in bankruptcy, assignee for the benefit
of creditors or receiver for any Subsidiary or any Affiliate of any Subsidiary
or brought on behalf of any Subsidiary or any Affiliate of any Subsidiary as a
creditor of any other Affiliate of any Subsidiary, or by any other Person, of
(i) any transfer to (or for the benefit of) Lender of an interest of any
Subsidiary in property (including the payment of money to Lender by any
Subsidiary and the creation in favor of Lender of a lien or any other
encumbrance on property of any Subsidiary pursuant to its Mortgage) or (ii) any
obligation incurred by any Subsidiary under its Mortgage, which avoidance or
attempted avoidance is brought pursuant to any state or federal fraudulent
transfer, fraudulent conveyance, debtor-creditor, or partnership or corporate
powers/authority statutory or common law, including Sections 544, 547 or 548 of
Title 11 of the United States Code (or such successor statutory provision as may
provide for a similar remedy) and the Uniform Fraudulent Transfer Act and the
Uniform Fraudulent Conveyance Act (as adopted by any applicable state).

 

51

--------------------------------------------------------------------------------


 

(4)          The limitation on Borrower’s personal liability in
Section 13.1(1) shall not modify, increase, diminish or discharge the personal
liability of any Joinder Party, except as otherwise expressly provided in the
Joinder.

 

(5)          Nothing in this Section 13.1 shall be deemed to be a waiver of any
right which Lender may have under Sections 506(a), 506(b), 1111(b) or any other
provision of the United States Bankruptcy Code, as such sections may be amended,
or corresponding or superseding sections of the Bankruptcy Amendments and
Federal Judgeship Act of 1984, to file a claim for the full amount due to Lender
under the Loan Documents or to require that all Collateral shall continue to
secure the amounts due under the Loan Documents.

 

Section 13.2    Limitation on Liability of Lender’s Officers, Employees, Etc.
Any obligation or liability whatsoever of Lender which may arise at any time
under this Agreement or any other Loan Document shall be satisfied, if at all,
out of the Lender’s assets only. No such obligation or liability shall be
personally binding upon, nor shall resort for the enforcement thereof be had to,
the property of any of Lender’s shareholders, directors, officers, employees or
agents, regardless of whether such obligation or liability is in the nature of
contract, tort or otherwise.

 

[Remainder of page intentionally left blank.]

 

52

--------------------------------------------------------------------------------


 

EXECUTED as of the date first written above.

 

 

LENDER:

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ ERIC VESSELE

 

 

Name:

ERIC VESSELE

 

 

Title:

RISK MANAGER

 

 

 

BORROWER:

 

 

 

ESP SEVEN SUBSIDIARY LLC, a Delaware
limited liability company

 

 

 

By: 

/s/ Kent W Christensen

 

 

Name: 

Kent W Christensen

 

 

Title:

Manager

 

S-1

--------------------------------------------------------------------------------
